

Exhibit 10.1
EXECUTION COPY
MASTER INDENTURE
Dated as of February 8, 2017
____________________________________________________________________
PERIMETER MASTER NOTE BUSINESS TRUST
____________________________________________________________________
among
PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer,


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,


and


ATLANTICUS SERVICES CORPORATION,
as Servicer


____________________________________________________________________








--------------------------------------------------------------------------------




MASTER INDENTURE, dated as of February 8, 2017, among PERIMETER MASTER NOTE
BUSINESS TRUST, a business trust organized under the laws of the State of
Nevada, as issuer, ATLANTICUS SERVICES CORPORATION, a Georgia corporation, as
servicer, and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
indenture trustee. This Indenture may be supplemented at any time and from time
to time by an indenture supplement in accordance with Section 2.10 hereof. If a
conflict exists between the terms and provisions of this Indenture and the terms
and provisions of any Indenture Supplement, the terms and provisions of the
Indenture Supplement shall be controlling with respect to the related Series.


PRELIMINARY STATEMENT


The Issuer has duly authorized the execution and delivery of this Indenture to
provide for an issue of its asset backed notes to be issued in one or more
Series as provided in this Indenture.
In connection with one or more Series of Notes issued under this Indenture, the
Issuer may enter into agreements with other entities that will provide credit
enhancement or other protection and benefits for the Holders of a Series of
Notes or a Class of such Series of Notes and the Issuer will incur obligations
under the terms of such agreement. The Issuer, through this Indenture, wishes to
provide security for such obligations to the extent and as provided in the
relevant Indenture Supplements. All covenants and agreements made by the Issuer
herein are for the benefit and security of the Noteholders and, to the extent
and as provided for in the relevant Indenture Supplements, the Series Enhancers.
The Issuer is entering into this Indenture, and the Indenture Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged. All things necessary
have been done to make the Notes, when executed by the Issuer and authenticated
and delivered by the Indenture Trustee hereunder and duly issued by the Issuer,
the valid obligations of the Issuer, and to make this Indenture a valid
agreement of the Issuer, in accordance with their and its terms.
Simultaneously with the delivery of this Indenture the Issuer is entering into
the Transfer and Servicing Agreement with the Transferor, the Servicer and the
Indenture Trustee, pursuant to which (a) the Transferor will convey to the
Issuer all of its right, title and interest in, to and under the Receivables and
(b) the Servicer will agree to service the Receivables and make collections
thereon.
GRANTING CLAUSES
To secure the due and punctual payment by the Issuer of the principal of (and
premium, if any) and interest on the Notes, amounts due to Series Enhancers
under the Series Enhancements as provided in the Indenture Supplements and all
other amounts due and payable under this Indenture or any Indenture Supplement
or under any Series Enhancement (collectively, the “Secured Obligations”) when
and as the same shall become due and payable, whether on demand for payment or
on a Payment Date, Expected Principal Payment Date or a Redemption Date, at the
Stated Maturity Date or by declaration of acceleration, call for redemption or
otherwise, according to the terms of this Indenture, the respective Indenture
Supplements and the Notes or the Series Enhancements, the Issuer hereby Grants
to the Indenture Trustee, for the benefit of the Noteholders and, to the extent
and as provided for in the relevant Indenture Supplements, the Series Enhancers
and any other Persons to whom the Secured Obligations are owed, all of the
Issuer’s right, title and interest, whether now owned or hereafter acquired, in,
to and under the following:


2

--------------------------------------------------------------------------------




(i)
the Receivables existing at the applicable Cut-Off Date and thereafter created
from time to time in the Accounts until the termination of the Issuer, and
Collections allocable to the Issuer as provided herein and in the Indenture
Supplements, and all rights to payment and amounts due or to become due with
respect to all of the foregoing;

(ii)
all money, instruments, investment property and other property (together with
all earnings, dividends, distributions, income, issues, and profits relating
thereto) distributed or distributable in respect of the Receivables pursuant to
the terms of the Transfer and Servicing Agreement, this Indenture and each
Indenture Supplement;

(iii)
the Collection Account, the Series Accounts, the Special Funding Account, all
Eligible Investments and all money, investment property, instruments and other
property from time to time on deposit in or credited to the Collection Account,
the Series Accounts and the Special Funding Account together with all earnings,
dividends, distributions, income, issues and profits relating thereto;

(iv)
all rights and interests of the Issuer under the Transaction Documents;

(v)
all accounts, chattel paper, commercial tort claims, deposit accounts,
documents, general intangibles, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, and oil, gas, and other
minerals, consisting of, arising from, or relating to, any of the foregoing;

(vi)
all present and future claims, demands, causes and choses in action in respect
of any or all of the foregoing and all payments on or under and all proceeds of
every kind and nature whatsoever in respect of any or all of the foregoing,
including all proceeds, products, rents, receipts or profits of the conversion,
voluntary or involuntary, into cash or other property, all cash and non-cash
proceeds, and other property consisting of, arising from or relating to all or
any part of any of the foregoing or any proceeds thereof;

(vii)
all Series Enhancements;

(viii)
all other personal property of the Issuer; and

(ix)
all proceeds of the foregoing.

The property described in the preceding sentence shall constitute the “Trust
Estate”.
Such Grants are made in trust to secure the Notes equally and ratably without
prejudice, priority or distinction, except as expressly provided in this
Indenture and the Indenture Supplements, between and among any Note and any
other Notes, and to secure the other Secured Obligations; provided, that unless
and to the extent provided for in an Indenture Supplement for any Series, the
security interest granted above in the Series Accounts and Series Enhancement
for a particular Series shall be to secure the Notes for such Series only and,
to the extent provided in the Indenture Supplement for such Series, the Series
Enhancers.
The Indenture Trustee, as indenture trustee on behalf of the Noteholders,
acknowledges such Grants, accepts the trusts hereunder in accordance with the
provisions hereof and agrees to perform the duties herein required.




3

--------------------------------------------------------------------------------




LIMITED RECOURSE
The obligation of the Issuer to make payments of principal of (and premium, if
any) and interest on the Notes and to the Series Enhancers under the Series
Enhancements is limited by recourse only to the Trust Estate and only to the
extent proceeds and distributions on the Trust Estate are allocated for their
benefit under the terms of this Indenture, the Indenture Supplements and the
Series Enhancements.
ARTICLE I
DEFINITIONS
Section 1.01.    Definitions.
Whenever used in this Indenture, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
“Act” or “Act of Noteholder” shall have the meaning specified in Section
11.03(a).
“Accumulation Period” shall mean, with respect to any Series, or any Class
within a Series, a period following the Revolving Period or, as defined with
respect to such Series or Class in the related Indenture Supplement, a
Redemption Period, during which Collections of Principal Receivables are
accumulated in an account for the benefit of the Noteholders of such Series or
Class within such Series, which shall be the controlled accumulation period, the
principal accumulation period, the early accumulation period, the optional
accumulation period, the limited accumulation period or other accumulation
period, in each case as defined with respect to such Series or Class in the
related Indenture Supplement.
“Administration Agreement” shall mean the Administration Agreement, dated as of
February 8, 2017, among the Issuer, the Transferor and the Administrator, as the
same may be amended or otherwise modified from time to time in accordance with
its terms.
“Administrator” shall mean Atlanticus Services Corporation or any successor
administrator appointed pursuant to the Administration Agreement.
“Atlanticus” shall mean Atlanticus Services Corporation, a Georgia corporation,
and its successors and permitted assigns.
“Authorized Officer” shall mean:
(a)    with respect to the Issuer, any officer of the Owner Trustee who is
authorized to act for the Owner Trustee in matters relating to the Issuer and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Owner Trustee to the Indenture
Trustee on the Initial Issuance Date (as such list may be modified or
supplemented from time to time thereafter) and any officer of the Administrator
who is authorized to act for the Administrator in matters relating to the Issuer
and to be acted upon by the Administrator pursuant to the Administration
Agreement and who is identified on the list of Authorized Officers (containing
the specimen signatures of such officers) delivered by the Administrator to the
Indenture Trustee on the Initial Issuance Date (as such list may be modified or
supplemented from time to time thereafter);


4

--------------------------------------------------------------------------------




(b)    with respect to the Transferor, any officer of the Transferor who is
authorized to act for the Transferor in matters relating to the Transferor and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Transferor to the Indenture
Trustee on the Initial Issuance Date (as such list may be modified or
supplemented from time to time thereafter); and
(c)    with respect to the Servicer, any Servicing Officer.
(d)    with respect to the Indenture Trustee, any officer in the Corporate Trust
Office of the Indenture Trustee, including any vice president, assistant vice
president, trust officer or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by such officers in
the Corporate Trust Office, or to whom any corporate trust matter is referred at
the Corporate Trust Office because of his or her knowledge of and familiarity
with the particular subject and, in each case, having direct responsibility for
the administration of the Indenture.
“Class” shall mean, with respect to any Series, any one of the classes or
tranches of Notes of that Series.
“Closing Date” shall mean, with respect to any Series, the closing date
specified in the related Indenture Supplement.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collection Account” shall have the meaning specified in Section 8.02(a).
“Commission” shall mean the United States Securities and Exchange Commission and
its successors in interest.
“Corporate Trust Office” shall mean the office of the Indenture Trustee at which
at any particular time the Indenture shall be administered, which office at the
date of the execution of the Indenture is located at 60 Livingston Avenue, St.
Paul, Minnesota 55107, or at such other address as the Indenture Trustee may
designate from time to time by notice to the Issuer, the Transferor, and the
Servicer.
“Default” shall mean any event or occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.
“Deposit Date” shall mean each day on which the Servicer deposits Collections
into the Collection Account.
“Distribution Date” shall mean, with respect to any Series, the date specified
in the applicable Indenture Supplement.
“Dollars,” “$” or “U.S. $” shall mean (a) United States dollars or (b)
denominated in United States dollars.
“Early Redemption Event” shall mean, with respect to any Series, any Early
Redemption Event specified in the related Indenture Supplement or any Early
Redemption Event as described in Section 5.01.
“Eligible Deposit Account” shall mean either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution


5

--------------------------------------------------------------------------------




organized under the laws of the United States or any one of the states thereof,
including the District of Columbia (or any domestic branch of a foreign bank),
and acting as a trustee for funds deposited in such account, so long as any of
the unsecured, unguaranteed senior debt securities of such depository
institution shall have a credit rating from a rating agency in one of its
generic credit rating categories that signifies investment grade.
“Eligible Institution” shall mean any depository institution (which may be the
Indenture Trustee and the Owner Trustee) organized under the laws of the United
States or any one of the states thereof, including the District of Columbia (or
any domestic branch of a foreign bank), which depository institution at all
times (a) is a member of the FDIC and (b) has a long-term unsecured debt rating
not lower than BBB for Standard & Poor’s Ratings Services or Baa2 for Moody’s
Investors Service. If so qualified, the Servicer may be considered an Eligible
Institution for the purposes of this definition.
“Eligible Investments” shall mean instruments, investment property or other
property, or, in the case of deposits described below, deposit accounts held in
the name of the Indenture Trustee, other than securities issued by or
obligations of the Servicer or any Affiliate thereof, subject to the exclusive
custody and control of the Indenture Trustee and for which the Indenture Trustee
has sole signature authority, which mature so that funds will be available no
later than the close of business on each Transfer Date following each Monthly
Period and which evidence:
(a)    direct obligations of, or obligations fully guaranteed as to timely
payment by, the United States of America;
(b)    demand deposits, time deposits or certificates of deposit or other
deposits of depository institutions incorporated under the laws of the United
States of America or any state thereof, including the District of Columbia (or
domestic branches of foreign banks) and subject to supervision and examination
by federal or state banking or depository institution authorities; provided,
that at the time of the Issuer’s investment or contractual commitment to invest
therein, the short-term debt rating of such depository institution shall be at
least A-1 by Standard & Poor’s, P-1 by Moody’s and F1+ by Fitch (if rated by
Fitch);
(c)    commercial paper having, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of at least A-1 by Standard &
Poor’s, P-1 by Moody’s and F1+ by Fitch (if rated by Fitch);
(d)    demand deposits, time deposits, similar deposits and certificates of
deposit which are fully insured by the FDIC having, at the time of the Issuer’s
investment therein, a rating of at least A-1 by Standard & Poor’s, P-1 by
Moody’s and F1+ by Fitch (if rated by Fitch);
(e)    bankers’ acceptances issued by any depository institution referred to in
clause (b) above;
(f)    money market funds having, at the time of the Issuer’s investment
therein, a rating in the highest rating category of Standard & Poor’s, Moody’s
and Fitch (if rated by Fitch) (including funds for which the Indenture Trustee
or any of its Affiliates is investment manager or advisor);
(g)    time deposits, other than as referred to in clause (d) above, with a
Person the commercial paper of which has a credit rating of at least AA by
Standard & Poor’s and Fitch (if rated by Fitch) and Aa2 by Moody’s; or


6

--------------------------------------------------------------------------------




(h)    any other investment of a type or rating that has a rating of at least AA
by Standard & Poor’s and Fitch (if rated by Fitch) and Aa2 by Moody’s.
Eligible Investments may be purchased by or through the Indenture Trustee and
its Affiliates.
“Event of Default” shall have the meaning specified in Section 5.02.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Expected Principal Payment Date” shall mean for a Series or Class of Notes, the
date, if any, specified as such in the Indenture Supplement.
“Funding” shall mean Perimeter Funding Corporation, a corporation organized
under the laws of the State of Nevada, and its successors and permitted assigns.
“Grant” shall mean to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in, create a right of set-off against, deposit, set over and confirm. A
Grant of any item of the Trust Estate shall include all rights, powers and
options (but none of the obligations) of the granting party thereunder,
including without limitation the immediate and continuing right to claim for,
collect, receive and give receipt for principal and interest payments in respect
of such item of the Trust Estate, and all other monies payable thereunder, to
give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring any suit in equity,
action at law or other judicial or administrative proceeding in the name of the
granting party or otherwise, and generally to do and receive anything that the
granting party may be entitled to do or receive thereunder or with respect
thereto.
“Indenture” shall mean this Master Indenture, dated as of February 8, 2017,
among the Issuer, the Indenture Trustee and the Servicer, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms, including, with respect to any Series or Class, the related Indenture
Supplement.
“Indenture Supplement” shall mean, with respect to any Series, a supplement to
this Indenture, executed and delivered in connection with the original issuance
of the Notes of such Series under Section 2.10, including all amendments thereof
and supplements thereto.
“Indenture Trustee” shall mean U.S. Bank National Association in its capacity as
indenture trustee under the Indenture, its successors in interest and any
successor indenture trustee under this Indenture.
“Independent” shall mean, when used with respect to any specified Person, that
the Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Transferor and any Affiliate of any of the foregoing Persons, (b)
does not have any direct financial interest or any material indirect financial
interest in the Issuer, the Transferor or any Affiliate of any of the foregoing
Persons and (c) is not connected with the Issuer, any such other obligor, the
Transferor or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.
“Independent Certificate” shall mean a certificate or opinion to be delivered to
the Indenture Trustee under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.01, made by an
Independent appraiser or other expert appointed by an Issuer


7

--------------------------------------------------------------------------------




Order, and such opinion or certificate shall state that the signer has read the
definition of “Independent” in this Indenture and that the signer is Independent
within the meaning thereof.
“Initial Issuance Date” shall mean the Closing Date of the first Series of Notes
issued to the Holders.
“Insolvency Event” with respect to any Person, shall occur if (i) such Person
shall file a petition or commence a Proceeding (A) to take advantage of any
bankruptcy, conservatorship, receivership, insolvency, or similar laws or (B)
for the appointment of a trustee, conservator, receiver, liquidator, or similar
official for or relating to such Person or all or substantially all of its
property, (ii) such Person shall consent or fail to object to any such petition
filed or Proceeding commenced against or with respect to it or all or
substantially all of its property, or any such petition or Proceeding shall not
have been dismissed or stayed within sixty (60) days of its filing or
commencement, or a court, agency, or other supervisory authority with
jurisdiction shall have decreed or ordered relief with respect to any such
petition or Proceeding, (iii) such Person shall admit in writing its inability
to pay its debts generally as they become due, (iv) such Person shall make an
assignment for the benefit of its creditors, (v) such Person shall voluntarily
suspend payment of its obligations, or (vi) such Person shall take any action in
furtherance of any of the foregoing.
“Interest-bearing Note” shall mean a Note that bears interest at a stated or
computed rate on its stated principal amount.
“Interest Rate” shall mean, as of any particular date of determination and with
respect to any Series or Class, the interest rate or rates (or formula for
determining the same) as of such date specified therefor in the related
Indenture Supplement.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
“Issuer” shall mean the Perimeter Master Note Business Trust, a Nevada business
trust.
“Issuer Order” shall mean a written order or request signed in the name of the
Issuer by an Authorized Officer, and delivered to the Indenture Trustee.
“New Issuance” shall have the meaning specified in Section 2.10(a).
“Note Register” shall mean the register maintained pursuant to Section 2.05(a)
in which the Notes are registered.
“Note Registrar” shall have the meaning specified in Section 2.05(a).
“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register or such other Person deemed to be a “Noteholder”
or “Holder” in any related Indenture Supplement.
“Notes” shall mean all Series of Notes issued by the Issuer pursuant to this
Indenture, including the applicable Indenture Supplement.
“Notice of Default” shall mean the notice described in Section 5.02.
“Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Indenture Trustee signed by any
Authorized Officer of the Issuer, Transferor, or


8

--------------------------------------------------------------------------------




Servicer, as applicable, under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.01.
“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Indenture Trustee; provided, however, that any
opinion related to U.S. federal income tax matters shall be an opinion of
nationally recognized tax counsel.
“Outstanding” shall mean, as of the date of determination, all Notes previously
authenticated and delivered under this Indenture except,
(1) Notes previously cancelled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation; and
(2) Notes for whose payment or redemption money in the necessary amount has been
previously deposited with the Indenture Trustee or any Paying Agent for the
Holders of such Notes; provided, that if such Notes are to be redeemed, any
required notice of such redemption pursuant to this Indenture or provision for
such notice satisfactory to the Indenture Trustee has been made; and
(3) Notes that have been paid under Section 2.06 or in exchange for or in lieu
of which other Notes have been authenticated and delivered under this Indenture,
other than any such Notes for which there shall have been presented to the
Indenture Trustee proof satisfactory to it that such Notes are held by a
protected purchaser;
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver under this Indenture, Notes
owned by the Issuer, any other obligor upon the Notes, the Transferor or the
Servicer or an Affiliate of any of those Persons shall be disregarded and
considered not to be Outstanding, except that, in determining whether the
Indenture Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a
Responsible Officer of the Indenture Trustee has actual knowledge of being so
owned shall be so disregarded. Notes so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Indenture Trustee the pledgee’s right so to act for such
Notes and that the pledgee is not the Issuer, any other obligor upon the Notes,
the Transferor, the Servicer or an Affiliate of any of those Persons. In making
any such determination, the Indenture Trustee may rely on the representations of
the pledgee and shall not be required to undertake any independent
investigation.
“Owner Trustee” shall mean Wilmington Trust, National Association, not in its
individual capacity but solely in its capacity as owner trustee under the Trust
Agreement, its successors in interest and any successor owner trustee under the
Trust Agreement.
“Paying Agent” shall mean any paying agent appointed pursuant to Section 2.08
and shall initially be the Indenture Trustee; provided, that if the Indenture
Supplement for a Series so provides, a separate or additional Paying Agent(s)
may be appointed with respect to such Series.
“Payment Date” shall mean, with respect to any Series, the date or dates, if
any, specified in the Indenture Supplement for such Series.
“Permitted Assignee” shall mean any Person who, if it were to purchase
Receivables (or interests therein) in connection with a sale under Sections 5.05
and 5.17, would not cause the Issuer to be


9

--------------------------------------------------------------------------------




treated as an association or a publicly traded partnership taxable as a
corporation for federal income tax purposes.
“Principal Terms” shall mean, with respect to any Series, (a) the name or
designation; (b) the initial principal amount (or method for calculating such
amount), the Allocation Amount, Series Allocation Amount, Series Adjusted
Allocation Amount, Series Allocation Percentage and the Series Required
Transferor Amount; (c) the Interest Rate (or method for the determination
thereof) for each Class of Notes of such Series; (d) the Payment Date or Payment
Dates and, for Interest‑bearing Notes, the date or dates from which interest
shall accrue; (e) the method for allocating Collections to Noteholders; (f) the
designation of any Series Accounts and the terms governing the operation of any
such Series Accounts; (g) the Servicing Fee; (h) the terms on which the Notes of
such Series may be exchanged for Notes of another Series, purchased by the
Transferor or the Issuer or remarketed to other investors; (i) any optional or
mandatory Redemption Date or Redemption Dates and the Expected Principal Payment
Date and Stated Maturity Date; (j) the number of Classes of Notes of such Series
and, if more than one Class, the rights and priorities of each such Class; (k)
the priority of such Series with respect to any other Series; (l) if applicable,
the Series Enhancer and terms of any form of Series Enhancements; (m) the
Distribution Date; and (n) any other terms of such Series.
“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.
“Rating Agency” shall mean, with respect to any Outstanding Series or Class of
Notes which has been rated, each rating agency, as specified in the applicable
Indenture Supplement, selected by the Transferor to rate the Notes of such
Outstanding Series or Class.
“Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Transferor, the Servicer, the Owner
Trustee and the Indenture Trustee in writing that such action will not result in
a reduction or withdrawal of the then existing rating of any Outstanding Series
or Class with respect to which it is a Rating Agency; provided, however, that if
such Series or Class has not been rated, the Rating Agency Condition with
respect to any such action shall either be defined in the related Indenture
Supplement or shall not apply.
“Record Date” shall mean, with respect to any Distribution Date, the last day of
the calendar month immediately preceding such Distribution Date, unless
otherwise specified for a Series in the related Indenture Supplement.
“Redemption Date” shall mean, with respect to any Series, the date or dates, if
any, specified in the Indenture Supplement for such Series.  
“Redemption Period” shall mean, with respect to any Series or Class within a
Series, a period during which Collections are used to redeem (in whole or in
part) the Notes or a Class of Notes of such Series, which shall be the
controlled redemption period, the principal redemption period, the partial
redemption period, the special redemption period, the early redemption period,
the optional redemption period, the limited redemption period or other
redemption period, in each case, as defined with respect to such Series in the
related Indenture Supplement.
“Registered Notes” shall have the meaning specified in Section 2.01.
“Reinvestment Event” shall mean, if applicable with respect to any Series, any
Reinvestment Event specified in the related Indenture Supplement.


10

--------------------------------------------------------------------------------




“Required Transferor Amount” shall mean, with respect to any date, the sum of
the Series Required Transferor Amounts for all Series outstanding on such date.
“Responsible Officer” shall mean any officer within the Corporate Trust Office
including any Senior Vice President, Vice President, Assistant Vice President,
Secretary, Assistant Secretary, or Trust Officer or any other officer of the
Indenture Trustee customarily performing functions similar to those performed by
any of the above designated officers and, in each case, having direct
responsibility for the administration of this Indenture.
“Revolving Period” shall mean, with respect to any Series, the period specified
in the related Indenture Supplement.
“Secured Obligations” shall have the meaning set forth in the Granting Clause
hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Series” shall mean any series of Notes issued pursuant to this Indenture.
“Series Account” shall mean any deposit, trust, escrow or similar account
maintained for the benefit of the Noteholders of any Series or Class, or any
Series Enhancer, as specified in any Indenture Supplement.
“Series Allocation Percentage” shall have, for any Series, the meaning specified
in the related Indenture Supplement.
“Series Enhancement” shall mean the rights and benefits provided to the Issuer
or the Noteholders of any Series or Class pursuant to any letter of credit,
surety bond, cash collateral account, spread account, guaranteed rate agreement,
maturity liquidity facility, tax protection agreement, interest rate swap
agreement, interest rate cap agreement, cross currency swap agreement or other
derivative agreement or other similar arrangement. Series Enhancement will also
refer to any agreements, instruments or documents governing the terms of the
enhancements mentioned in the previous sentence or under which they are issued,
where the context makes sense. The subordination of any Series or Class to
another Series or Class shall be deemed to be a Series Enhancement.
“Series Enhancer” shall mean the Person or Persons providing any Series
Enhancement, other than (except to the extent otherwise provided with respect to
any Series in the Indenture Supplement for such Series) the Noteholders of any
Series or Class which is subordinated to another Series or Class.
“Series Issuance Date” shall mean, with respect to any Series, the date on which
the Notes of such Series are to be originally issued in accordance with Section
2.10 and the related Indenture Supplement.
“Series Required Transferor Amount” shall have the meaning, with respect to any
Series, specified in the related Indenture Supplement.
“Servicer” shall mean Atlanticus, in its capacity as servicer pursuant to the
Transfer and Servicing Agreement, and, after any Service Transfer, the Successor
Servicer.
“Special Funding Account” shall have the meaning set forth in Section 8.02(d).


11

--------------------------------------------------------------------------------




“Special Funding Amount” shall mean the principal balance of the funds on
deposit in the Special Funding Account.
“Stated Maturity Date” shall mean, for any Series or Class of Notes or any
installment of principal for such Series or Class, the date specified in the
Indenture Supplement for such Series or Class as the fixed date on which the
principal of such Series or Class or such installment of principal is required
to be paid; provided, that a date on which principal is scheduled or expected to
be paid, but is not required to be paid, is not a Stated Maturity Date.
“Transaction Documents” shall mean, for any Series of Notes, the Nevada
Certificate of Trust, the Trust Agreement, the Receivables Purchase Agreement,
the Transfer and Servicing Agreement, this Indenture, the related Indenture
Supplement, the Administration Agreement and such other documents and
certificates delivered in connection therewith.
“Transfer and Servicing Agreement” shall mean the Transfer and Servicing
Agreement, dated as of February 8, 2017, among the Transferor, the Servicer, the
Issuer, and the Indenture Trustee, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with its terms.
“Transferor Amount” shall mean on any date of determination an amount equal to
the difference between (a) the sum of (i) the aggregate balance of Principal
Receivables at the end of the day immediately prior to such date of
determination, (ii) the Special Funding Amount at the end of the day immediately
prior to such date of determination and (iii) the total amount of Collections in
respect of Principal Receivables on deposit in the Collection Account at the end
of the day immediately prior to such date of determination minus (b) the
Aggregate Allocation Amount at the end of the day immediately prior to such date
of determination.
“Trust Agreement” shall mean the Trust Agreement relating to the Issuer, dated
as of February 8, 2017, between Funding and the Owner Trustee as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms.
“Trust Estate” shall have the meaning set forth in the Granting Clause hereof.
“Trust Indenture Act” or “TIA” shall mean the Trust Indenture Act of 1939, as
amended.
Section 1.02.    Other Definitional Provisions.
(a)    With respect to any Series, all terms used herein and not otherwise
defined herein shall have meanings ascribed to them in the Trust Agreement, the
Transfer and Servicing Agreement or the related Indenture Supplement, as
applicable.
(b)    All terms defined in this Indenture shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(c)    As used in this Indenture and in any certificate or other document made
or delivered pursuant hereto, accounting terms not defined in this Indenture or
in any such certificate or other document, and accounting terms partly defined
in this Indenture or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles or regulatory accounting principles, as
applicable and as in effect on the date of this Indenture. To the extent that
the definitions of accounting terms in this Indenture or in any such certificate
or other document are inconsistent with the meanings of such terms under
generally


12

--------------------------------------------------------------------------------




accepted accounting principles or regulatory accounting principles in the United
States, the definitions contained in this Indenture or in any such certificate
or other document shall control.
(d)    Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
(e)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision or subdivision of this Indenture; references to any
subsection, Section, Schedule or Exhibit are references to subsections,
Sections, Schedules and Exhibits in or to this Indenture unless otherwise
specified; and the term “including” means “including without limitation.”
(f)    Whenever this Indenture refers to a provision of the TIA, the provision
is incorporated by reference in and made a part of this Indenture. The following
TIA terms used in this Indenture have the following meanings:
“indenture securities” means the Notes.
“indenture security holder” means a Noteholder.
“indenture to be qualified” means this Indenture.
“indenture trustee” or “institutional trustee” means the Indenture Trustee.
“obligor” on the indenture securities means the Issuer.
All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by Commission rule and that are not
defined herein have the meaning assigned to them by such definitions.
ARTICLE II
THE NOTES
Section 2.01.    Form Generally.
The Notes of any Series or Class shall be issued in fully registered form
without interest coupons (the “Registered Notes”). Such Registered Notes shall
be substantially in the form of the exhibits with respect thereto attached to
the applicable Indenture Supplement with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture or such Indenture Supplement, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon,
as may, consistently herewith, be determined by the officers executing such
Notes, as evidenced by their execution of such Notes. Any portion of the text of
any Note may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Note.
The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes. If specified in any Indenture Supplement, the Notes of any Series or
Class shall be issued upon initial issuance as one or more Notes evidencing the
aggregate original principal amount of such Series or Class as described in
Section 2.10.


13

--------------------------------------------------------------------------------




Section 2.02.    Denominations.
Except as otherwise specified in the related Indenture Supplement and the Notes,
each class of Notes of each Series shall be issued in fully registered form in
minimum amounts of U.S. $1,000 and in integral multiples of U.S. $1,000 in
excess thereof (except that one Note of each Class may be issued in a different
amount, so long as such amount exceeds the applicable minimum denomination for
such Class).
Section 2.03.    Execution, Authentication and Delivery.
Each Note shall be executed by manual or facsimile signature on behalf of the
Issuer by an Authorized Officer of the Issuer.
Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes, or does not hold such office at the date of issuance of such Notes.
At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Indenture
Trustee for authentication and delivery, and the Indenture Trustee shall
authenticate and deliver such Notes as provided in this Indenture or the related
Indenture Supplement and not otherwise.
No Note shall be entitled to any benefit under this Indenture or the applicable
Indenture Supplement or be valid or obligatory for any purpose, unless there
appears on such Note a certificate of authentication substantially in the form
provided for herein or in the related Indenture Supplement executed by or on
behalf of the Indenture Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.
Section 2.04.    Authenticating Agent.
(a)    The Indenture Trustee may appoint one or more authenticating agents with
respect to the Notes which shall be authorized to act on behalf of the Indenture
Trustee in authenticating the Notes in connection with the issuance, delivery,
registration of transfer, exchange or repayment of the Notes. The Indenture
Trustee shall be the initial authenticating agent. Whenever reference is made in
this Indenture to the authentication of Notes by the Indenture Trustee or the
Indenture Trustee’s certificate of authentication, such reference shall include
authentication on behalf of the Indenture Trustee by an authenticating agent and
a certificate of authentication executed on behalf of the Indenture Trustee by
an authenticating agent. Each authenticating agent must be acceptable to the
Issuer and the Servicer.
(b)    Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of the Indenture
Trustee or such authenticating agent.
(c)    An authenticating agent may at any time resign by giving notice of
resignation to the Indenture Trustee and to the Issuer. The Indenture Trustee
may at any time terminate the agency of an authenticating agent by giving notice
of termination to such authenticating agent and to the Issuer and the Servicer.
Upon receiving such a notice of resignation or upon such a termination, or in
case at any time an authenticating agent shall cease to be acceptable to the
Indenture Trustee or the Issuer, the Indenture Trustee may promptly appoint a
successor authenticating agent. Any successor authenticating agent upon


14

--------------------------------------------------------------------------------




acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an authenticating agent. No successor authenticating agent
shall be appointed unless acceptable to the Issuer and the Servicer.
(d)    The Issuer agrees to pay to each authenticating agent from time to time
reasonable compensation for its services under this Section 2.04.
(e)    The provisions of Sections 6.01 and 6.04 shall be applicable to any
authenticating agent.
(f)    Pursuant to an appointment made under this Section 2.04, the Notes may
have endorsed thereon, in lieu of or in addition to the Indenture Trustee’s
certificate of authentication, an alternative certificate of authentication in
substantially the following form:
“This is one of the Notes described in the within-mentioned Indenture.
________________________________
________________________________
as Authenticating Agent
for the Indenture Trustee
By: ____________________________
Authorized Signatory”
Section 2.05.    Registration of Transfer and Exchange of Notes.
(a)  The Issuer shall cause to be kept at the Corporate Trust Office, a register
(the “Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the registration of Notes and the registration of transfers of Notes
shall be provided. A note registrar (which may be the Indenture Trustee or the
Owner Trustee) (in such capacity, the “Note Registrar”) shall provide for the
registration of Registered Notes, and transfers and exchanges of Registered
Notes as herein provided. The Note Registrar shall initially be the Indenture
Trustee and any co-note registrar chosen by the Issuer and acceptable to the
Indenture Trustee. Any reference in this Indenture to the Note Registrar shall
include any co-note registrar unless the context requires otherwise.
The Indenture Trustee may revoke such appointment and remove any Note Registrar
if the Indenture Trustee determines in its sole discretion that such Note
Registrar failed to perform its obligations under this Indenture in any material
respect. Any Note Registrar shall be permitted to resign as Note Registrar upon
thirty (30) days written notice to the Issuer and the Indenture Trustee;
provided, however, that such resignation shall not be effective and such Note
Registrar shall continue to perform its duties as Note Registrar until the
Indenture Trustee has appointed a successor Note Registrar (which may be the
Indenture Trustee) reasonably acceptable to the Issuer.
Upon surrender for registration of transfer or exchange of any Registered Note
at any office or agency of the Note Registrar maintained for such purpose, one
or more new Registered Notes, (of the same Series and Class) in authorized
denominations of like tenor and aggregate principal amount shall be executed,
authenticated and delivered, in the name of the designated transferee or
transferees.


15

--------------------------------------------------------------------------------




At the option of a Noteholder, subject to the provisions of this Section 2.05,
Registered Notes may be exchanged for other Registered Notes (of the same Series
and Class), as applicable, of authorized denominations of like tenor and
aggregate principal amount, upon surrender of the Registered Notes, to be
exchanged at any such office or agency.
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.
The preceding provisions of this Section 2.05(a) notwithstanding, the Indenture
Trustee or the Note Registrar, as the case may be, shall not be required to
register the transfer of or exchange any Note for a period of fifteen (15) days
preceding the due date for any payment with respect to the Note.
Whenever any Notes are so surrendered for exchange, the Issuer shall execute and
the Indenture Trustee shall authenticate and deliver the Notes which the
Noteholder making the exchange is entitled to receive. Every Note presented or
surrendered for registration of transfer or exchange shall be accompanied by a
written instrument of transfer in a form satisfactory to the Indenture Trustee
or the Note Registrar duly executed by the Noteholder or the attorney-in-fact
thereof duly authorized in writing.
No service charge shall be made for any registration of transfer or exchange of
Notes, but the Note Registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any such
transfer or exchange.
All Notes surrendered for registration of transfer and exchange or for payment
shall be canceled and disposed of in a manner satisfactory to the Issuer as
confirmed in writing by the Issuer to the Indenture Trustee.
The Issuer shall execute and deliver to the Indenture Trustee Registered Notes
in such amounts and at such times as are necessary to enable the Indenture
Trustee to fulfill its responsibilities under this Indenture.
(b)  The Note Registrar will maintain at its expense in St. Paul, Minnesota, or
New York, New York, an office or agency where Notes may be surrendered for
registration of transfer or exchange.
Section 2.06.    Mutilated, Destroyed, Lost or Stolen Notes .
If (a) any mutilated Note is surrendered to the Note Registrar, or the Note
Registrar receives evidence to its satisfaction of the destruction, loss or
theft of any Note, and (b) in case of destruction, loss or theft there is
delivered to the Note Registrar such security or indemnity as may be required by
it to hold the Issuer, the Transferor, the Note Registrar and the Indenture
Trustee harmless, then, in the absence of notice to the Issuer, the Transferor,
the Note Registrar or the Indenture Trustee that such Note has been acquired by
a protected purchaser, the Issuer shall execute, and the Indenture Trustee shall
authenticate and the Note Registrar shall deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Note, a replacement Note of like
tenor and aggregate principal amount, bearing a number not contemporaneously
outstanding; provided, however, that if any such mutilated, destroyed, lost or
stolen Note shall have become or within seven (7) days shall be due and payable,
or shall have been selected or called for redemption, instead of issuing a
replacement Note, the Issuer may pay such Note without surrender thereof, except
that any mutilated Note shall be surrendered. If, after the delivery of such
replacement Note or payment of a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Note in
lieu of which such replacement Note


16

--------------------------------------------------------------------------------




was issued presents for payment such original Note, the Issuer and the Indenture
Trustee shall be entitled to recover such replacement Note (or such payment)
from the Person to whom it was delivered or any Person taking such replacement
Note from such Person to whom such replacement Note was delivered or any
assignee of such Person, except a protected purchaser, and shall be entitled to
recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Issuer, the Transferor, the Note
Registrar or the Indenture Trustee in connection therewith.
In connection with the issuance of any replacement Note under this Section 2.06,
the Issuer or the Note Registrar may require the payment by the Holder of such
Note of a sum sufficient to cover any tax or other governmental charge that may
be imposed in relation thereto and any other reasonable expenses (including the
reasonable fees and expenses of the Indenture Trustee or the Note Registrar)
connected therewith.
Any replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of a debt of the Issuer, as if originally issued, whether
or not the destroyed, lost or stolen Note shall be found at any time, and shall
be entitled to all the benefits of this Indenture equally and proportionately
with any and all other Notes duly issued hereunder.
The provisions of this Section 2.06 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
Section 2.07.    Persons Deemed Owners.
The Indenture Trustee, the Paying Agent, the Note Registrar, the Transferor, the
Issuer and any agent of any of them may prior to due presentation of a
Registered Note for registration of transfer, treat the Person in whose name any
Registered Note is registered as the owner of such Registered Note for the
purpose of receiving distributions pursuant to the terms of the applicable
Indenture Supplement and for all other purposes whatsoever and, neither the
Indenture Trustee, the Paying Agent, the Note Registrar, the Transferor, the
Issuer nor any agent of any of them shall be affected by any notice to the
contrary.
Section 2.08.    Appointment of Paying Agent.
The Paying Agent shall make distributions to Noteholders from the Collection
Account or applicable Series Account pursuant to the provisions of the
applicable Indenture Supplement. The Indenture Trustee shall have the revocable
power to withdraw funds from the Collection Account or applicable Series Account
for the purpose of providing such funds to the Paying Agent or making the
distributions referred to above. The Issuer may revoke such power and remove the
Paying Agent if the Issuer determines in its sole discretion that the Paying
Agent shall have failed to perform its obligations under this Indenture in any
material respect. The Issuer reserves the right at any time to vary or terminate
the appointment of a Paying Agent for the Notes, and to appoint additional or
other Paying Agents, provided that it will at all times maintain the Indenture
Trustee as a Paying Agent. In the event that any Paying Agent shall resign, the
Issuer shall appoint a successor to act as Paying Agent. The Issuer shall cause
each successor or additional Paying Agent to execute and deliver to the Issuer
and the Indenture Trustee an instrument as described in Section 3.03. Any
reference in this Indenture to the Paying Agent shall include any co-paying
agent unless the context requires otherwise.
Section 2.09.    Cancellation.


17

--------------------------------------------------------------------------------




All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Indenture Trustee,
be delivered to the Indenture Trustee and shall be promptly cancelled by it. The
Issuer may at any time deliver to the Indenture Trustee for cancellation any
Notes previously authenticated and delivered hereunder which the Issuer may have
acquired in any lawful manner whatsoever, and all Notes so delivered shall be
promptly cancelled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes cancelled as provided in this Section,
except as expressly permitted by this Indenture. All cancelled Notes held by the
Indenture Trustee shall be destroyed unless the Issuer shall direct by a timely
order that they be returned to the Issuer.
Section 2.10.    New Issuances.
(a)    Pursuant to one or more Indenture Supplements, the Issuer may from time
to time direct the Indenture Trustee, on behalf of the Issuer, to issue one or
more new Series of Notes (a “New Issuance”). The Notes of all Outstanding Series
shall be equally and ratably entitled as provided herein to the benefits of this
Indenture without preference, priority or distinction on account of the actual
time of the authentication and delivery or Expected Principal Payment Date or
Stated Maturity Date, all in accordance with the terms and provisions of this
Indenture and the applicable Indenture Supplement except, with respect to any
Series or Class, as provided in the related Indenture Supplement. The total
principal amount of Notes that may be authenticated and delivered and
Outstanding under this Indenture is not limited.
(b)    On or before the Series Issuance Date relating to any new Series, the
parties hereto will execute and deliver an Indenture Supplement which will
specify the Principal Terms of such new Series. The terms of such Indenture
Supplement may modify or amend the terms of this Indenture solely as applied to
such new Series. The Indenture Trustee shall execute the Indenture Supplement
and the Issuer shall execute the Notes of such Series and deliver the Notes to
the Indenture Trustee for authentication and delivery. The issuance of any such
Notes of any new Series (other than any Series issued pursuant to an Indenture
Supplement dated as of the date hereof) shall be subject to the satisfaction of
the following conditions:
(i)    on or before the fifth (5th) Business Day immediately preceding the
Series Issuance Date, the Issuer shall have given notice to the Indenture
Trustee, the Servicer of such issuance and the Series Issuance Date;
(ii)    the Issuer shall have delivered to the Indenture Trustee the related
Indenture Supplement, in a form satisfactory to the Indenture Trustee, executed
by each party hereto (other than the Indenture Trustee) and specifying the
relevant Principal Terms;
(iii)    the Issuer shall have delivered to the Indenture Trustee any related
Series Enhancement executed by each of the parties thereto, other than the
Indenture Trustee; and
(iv)    the Rating Agency Condition, if applicable, shall have been satisfied
with respect to such issuance;
(v)    such issuance will not result in the occurrence of a Default, an Adverse
Effect or an Early Redemption Event or Reinvestment Event for any Series, and
the Servicer shall have delivered to the Indenture Trustee an Officer’s
Certificate of the Servicer, dated the Series Issuance Date for such Series, to
the effect that (1) the Servicer reasonably believes that such issuance will
not, based on the facts known to the Person


18

--------------------------------------------------------------------------------




executing such Officer’s Certificate, have an Adverse Effect or result in the
occurrence of a Default or Early Redemption Event or Reinvestment Event for any
Series then Outstanding and (2) all conditions precedent to such execution,
authentication and delivery have been satisfied.
Section 2.11.    Release of Collateral.
Subject to Section 11.01, the Indenture Trustee shall release property from the
lien of this Indenture only upon receipt of an Issuer Order accompanied by an
Officer’s Certificate, an Opinion of Counsel and (if required by the TIA)
Independent Certificates in accordance with TIA §§314(c) and 314 (d)(1) or an
Opinion of Counsel in lieu of such Independent Certificates to the effect that
the TIA does not require any such Independent Certificates.
ARTICLE III
REPRESENTATIONS AND COVENANTS OF ISSUER
Section 3.01.    Payment of Principal and Interest.
(a)    The Issuer will duly and punctually pay principal (and premium, if any)
and, if such Note is an Interest-bearing Note, interest, in each case in
accordance with the terms of the Notes, if any, as specified in the relevant
Indenture Supplement.
(b)    The Noteholders of a Series as of the Record Date in respect of a Payment
Date shall be entitled to the interest (if any) accrued and payable and
principal (and premium, if any) payable on such Payment Date as specified in the
related Indenture Supplement. All payment obligations under a Note are
discharged to the extent such payments are made to the Noteholder of record.
Section 3.02.    Maintenance of Office or Agency.
The Issuer will maintain an office or agency within St. Paul, Minnesota or New
York, New York where Notes may be presented or surrendered for payment, where
Notes may be surrendered for registration of transfer or exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer hereby initially appoints the Indenture
Trustee located at its Corporate Trust Office to serve as its agent for the
foregoing purposes. The Issuer will give prompt written notice to the Indenture
Trustee, the Servicer and the Noteholders of any change in the location of any
such office or agency. If at any time the Issuer shall fail to maintain any such
office or agency or shall fail to furnish the Indenture Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office, and the Issuer hereby appoints the
Indenture Trustee as its agent to receive all such presentations, surrenders,
notices and demands at its Corporate Trust Office.
Section 3.03.    Money for Note Payments to Be Held in Trust.
As specified in Section 8.02 and in the related Indenture Supplement, all
payments of amounts due and payable on the Notes which are to be made from
amounts withdrawn from the Collection Account, any Series Account or the Special
Funding Account shall be made on behalf of the Issuer by the Indenture Trustee
or by the Paying Agent, and no amounts so withdrawn from the Collection Account,
any Series Account or the Special Funding Account shall be paid over to or at
the direction of the Issuer except as provided in this Indenture or in the
related Indenture Supplement.


19

--------------------------------------------------------------------------------




Whenever the Issuer shall have a Paying Agent in addition to the Indenture
Trustee, it will, on or before the Business Day next preceding each Payment
Date, direct in writing the Indenture Trustee to deposit with such Paying Agent
on or before such Payment Date an aggregate sum sufficient to pay the amounts
then becoming due, such sum to be (i) held in trust for the benefit of Persons
entitled thereto and (ii) invested, pursuant to an Issuer Order or at the
written direction of the Servicer, as applicable, by the Paying Agent in a
specific Eligible Investment in accordance with the terms of the related
Indenture Supplement. For all investments made by a Paying Agent under this
Section 3.03, such Paying Agent shall be entitled to all of the rights and
obligations of the Indenture Trustee under this Indenture and the related
Indenture Supplement, such rights and obligations being incorporated in this
paragraph by this reference.
The Issuer will cause each Paying Agent other than the Indenture Trustee to
execute and deliver to the Issuer and the Indenture Trustee an instrument in
which such Paying Agent shall agree with the Issuer (and if the Indenture
Trustee acts as Paying Agent, it hereby so agrees), subject to the provisions of
this Section 3.03, that such Paying Agent will:
(i)    hold all sums held by it for the payment of amounts due with respect to
the Notes in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;
(ii)    give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) of which it has actual knowledge in the making of
any payment required to be made with respect to the Notes;
(iii)    at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent;
(iv)    immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of Notes if at any time it
ceases to meet the standards required to be met by a Paying Agent at the time of
its appointment; and
(v)    comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which such sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.
Subject to applicable laws with respect to escheat of funds, and after such
notice required with respect to Notes not surrendered for cancellation pursuant
to Section 10.02(b) is given, any money held by the Indenture Trustee or any
Paying Agent in trust for the payment of any amount due with respect to any Note
remaining unclaimed for two years after such amount has become due and payable
shall be discharged from such trust, and the Indenture Trustee or such Paying
Agent, as the case may be, shall give prompt notice of such occurrence to the
Issuer and shall release such money to the Issuer on Issuer Order; and the
Holder of such Note shall thereafter, as an unsecured general creditor, look
only to


20

--------------------------------------------------------------------------------




the Issuer (and then only to the extent of the amounts so paid to the Issuer)
for payment thereof, and all liability of the Indenture Trustee or such Paying
Agent with respect to such trust money shall thereupon cease. The cost of any
such notice or publication shall be paid out of funds in the Collection Account
or any Series Account held for the benefit of the Noteholders. The Indenture
Trustee shall also adopt and employ, at the expense of the Issuer, any other
reasonable means of notification of such repayment (including, but not limited
to, mailing notice of such repayment to Holders whose Notes have been called but
have not been surrendered for redemption or whose right to or interest in moneys
due and payable but not claimed is determinable from the records of the
Indenture Trustee or of any Paying Agent, at the last address of record for each
such Holder).
Section 3.04.    Existence.
The Issuer will keep in full effect its existence, rights and franchises as a
business trust under the laws of the State of Nevada (unless it becomes, or any
successor Issuer hereunder is or becomes, organized under the laws of any other
state or of the United States of America, in which case the Issuer will keep in
full effect its existence, rights and franchises under the laws of such other
jurisdiction) and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Indenture, the Notes and the
Trust Estate.
Section 3.05.    Protection of Trust.
The Issuer will from time to time take all actions necessary, including without
limitation preparing, or causing to be prepared, authorizing, executing and
delivering all such supplements and amendments hereto and all such financing
statements, amendments to financing statements, continuation statements, if any,
instruments of further assurance and other instruments, including financing
statements and amendments thereto that indicate the Trust Estate as all assets
of the Issuer or words of similar effect, and will take such other action
necessary or advisable to:
(a)    Grant more effectively all or any portion of the Trust Estate as security
for the Notes;
(b)    maintain or preserve the lien and security interest (and the priority
thereof) of this Indenture or to carry out more effectively the purposes hereof;
(c)    perfect, publish notice of, or protect the validity of any Grant made or
to be made by this Indenture; or
(d)    preserve and defend title to the Trust Estate and the rights therein of
the Indenture Trustee and the Noteholders and Series Enhancers (if any) secured
thereby against the claims of all Persons and parties.


The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any instrument required pursuant to this Section
3.05.
The Issuer shall pay or cause to be paid any taxes levied on all or any part of
the Trust Estate.
Section 3.06.    Opinions as to Trust Estate.


21

--------------------------------------------------------------------------------




(a)    On each Series Issuance Date, the Issuer shall furnish to the Indenture
Trustee an Opinion of Counsel either stating that, in the opinion of such
counsel, such action has been taken to perfect the lien and security interest of
this Indenture, including without limitation with respect to the recording and
filing of this Indenture, any indentures supplemental hereto, and any other
requisite documents, and with respect to the filing of any financing statements
and amendments to financing statements, as are so necessary and reciting the
details of such action, or stating that, in the opinion of such counsel, no such
action is necessary to maintain the perfection of such lien and security
interest.
(b)    On or before September 30 in each calendar year, beginning in 2017, the
Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken to
perfect the lien and security interest of this Indenture, including without
limitation with respect to the recording, filing, re-recording and refiling of
this Indenture, any indentures supplemental hereto and any other requisite
documents and with respect to the filing of any financing statements and
amendments to financing statements as is so necessary and reciting the details
of such action or stating that in the opinion of such counsel no such action is
necessary to maintain the perfection of such lien and security interest. Such
Opinion of Counsel shall also describe the recording, filing, re-recording and
refiling of this Indenture, any indentures supplemental hereto and any other
requisite documents and the filing of any financing statements and amendments to
financing statements that will, in the opinion of such counsel, be required to
maintain the perfection of the lien and security interest of this Indenture
until September 30 in the following calendar year.
Section 3.07.    Performance of Obligations; Servicing of Payment Obligations.
(a)    The Issuer will not take any action and will use its best efforts not to
permit any action to be taken by others that would release any Person from any
of such Person’s material covenants or obligations under any instrument or
agreement included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Transfer and Servicing Agreement or
such other instrument or agreement.
(b)    The Issuer may contract with other Persons to assist it in performing its
duties under this Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee in an Officer’s Certificate of the Issuer
shall satisfy the obligations of the Issuer with respect thereto. Initially, the
Issuer has contracted with the Administrator to assist the Issuer in performing
its duties under this Indenture.
(c)    The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements relating to the Trust Estate, including but not
limited to filing or causing to be filed all UCC financing statements and
amendments to financing statements required to be filed by the terms of this
Indenture in accordance with and within the time periods provided for herein.
(d)    If the Issuer shall have knowledge of the occurrence of a Servicer
Default under the Transfer and Servicing Agreement, the Issuer shall promptly
notify the Indenture Trustee thereof, and shall specify in such notice the
action, if any, being taken with respect to such default. If a Servicer Default
shall arise from the failure of the Servicer to perform any of its duties or
obligations under the Transfer and Servicing Agreement with respect to the Trust
Estate, the Issuer shall take all reasonable steps available to it to remedy
such failure.


22

--------------------------------------------------------------------------------




(e)    Without derogating from the absolute nature of the collateral assignment
granted to the Indenture Trustee under this Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees (i) that it will not, without the
prior written consent of the Indenture Trustee, amend, modify, waive,
supplement, terminate or surrender, or agree to any amendment, modification,
supplement, termination, waiver or surrender of, the terms of any Transaction
Document (except to the extent otherwise provided in the Transaction Documents),
or waive timely performance or observance by the Servicer or the Transferor
under the Transfer and Servicing Agreement; and (ii) that any such amendment
shall not (A) increase or reduce in any manner the amount of, or accelerate or
delay the timing of, distributions that are required to be made for the benefit
of the Noteholders, except as provided herein or in the Transfer and Servicing
Agreement, or (B) reduce the percentage of the Holders of the principal amount
of Outstanding Notes that, by the terms of the Transaction Documents, is
required to consent to any such amendment, without the consent of the Holders of
all the Notes. If any such amendment, modification, supplement or waiver shall
be so consented to by the Indenture Trustee and such Noteholders, the Issuer
agrees, promptly following a request by the Indenture Trustee to do so, to
execute and deliver, in its own name and at its own expense, such agreements,
instruments, consents and other documents as the Indenture Trustee may deem
necessary or appropriate in the circumstances.
(f)    The Issuer shall deliver any Account Schedule (as defined in the Transfer
and Servicing Agreement) received by it pursuant to the Transfer and Servicing
Agreement to the Indenture Trustee.
Section 3.08.    Negative Covenants.
So long as any Notes are outstanding, the Issuer shall not:
(a)    sell, transfer, exchange, pledge or otherwise dispose of any part of the
Trust Estate except as expressly permitted by the Indenture, the Receivables
Purchase Agreements, the Trust Agreement or the Transfer and Servicing
Agreement;
(b)    claim any credit on, or make any deduction from, the principal and
interest payable in respect of the Notes (other than amounts properly withheld
from payments under the Code or applicable state law) or assert any claim
against any present or former Noteholder by reason of the payment of any taxes
levied or assessed upon any part of the Trust Estate;
(c)    incur, assume or guarantee any direct or contingent indebtedness other
than as contemplated by the Transaction Documents;
(d)    (1) permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (2) permit any Lien, charge,
excise, claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Trust Estate or any part thereof or any interest therein or (3)
permit the lien of this Indenture not to constitute a valid first priority
perfected security interest in the Trust Estate; or
(e)    voluntarily dissolve or liquidate in whole or in part.
Section 3.09.    Statements as to Compliance


23

--------------------------------------------------------------------------------




The Issuer will deliver to the Indenture Trustee, within 120 days after the end
of each fiscal year of the Issuer (commencing within 120 days after the end of
the fiscal year 2017), an Officer’s Certificate stating, as to the Authorized
Officer signing such Officer’s Certificate, that
(a)    a review of the activities of the Issuer during the 12-month period
ending at the end of such fiscal year (or in the case of the fiscal year ending
December 31, 2017, the period from the Initial Issuance Date to December 31,
2017) and of performance under this Indenture has been made under such
Authorized Officer’s supervision; and
(b)    to the best of such Authorized Officer’s knowledge, based on such review,
the Issuer has complied with all conditions and covenants under this Indenture
throughout such year, or, if there has been a default in the compliance with any
such condition or covenant, specifying each such default known to such
Authorized Officer and the nature and status thereof.
Section 3.10.    Issuer’s Name, Location, etc.
(a)    The Issuer’s exact legal name is, and at all times has been, the name
that appears for it on the signature page below.
(b)    The Issuer has not used any trade or assumed names.
(c)    The Issuer is, and at all time has been, a “registered organization”
(within the meaning of Article 9 of the UCC), organized solely under the laws of
the State of Nevada.
(d)    The Issuer will not change its name or its type or jurisdiction of
organization unless it has given the Indenture Trustee at least thirty (30) days
prior written notice of such change.
Section 3.11.    Successor Substituted.
(a)    Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Issuer substantially as an entirety in accordance
herewith, the Person formed by or surviving such consolidation or merger (if
other than the Issuer) or the Person to which such conveyance or transfer is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Issuer under this Indenture with the same effect as if such Person
had been named as the Issuer herein.
(b)    In the event of any such conveyance or transfer, the Person named as the
Issuer in the first paragraph of this Indenture or any successor which shall
theretofore have become such in the manner prescribed in this Section shall be
released from its obligations under this Indenture as Issuer immediately upon
the effectiveness of such conveyance or transfer, provided that the Issuer shall
not be released from any obligations or liabilities to the Indenture Trustee or
the Noteholders arising prior to such effectiveness.
Section 3.12.    No Other Business.
The Issuer shall not engage in any business other than the purpose and powers
set forth in Section 2.03 of the Trust Agreement and all activities incidental
thereto.
Section 3.13.    No Borrowing.
The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except as contemplated by the
Transaction Documents and the Notes.


24

--------------------------------------------------------------------------------




Section 3.14.    Guarantees, Loans, Advances and Other Liabilities.
Except as contemplated by the Trust Agreement, the Administration Agreement, the
Transfer and Servicing Agreement, this Indenture or any Indenture Supplement,
the Issuer shall not make any loan or advance or credit to, or guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.
Section 3.15.    Removal of Administrator.
So long as any Notes are outstanding, the Issuer shall not remove the
Administrator without cause.
Section 3.16.    Tax Treatment.
Unless otherwise specified in the applicable Indenture Supplement with respect
to a particular Series, the Issuer has entered into this Indenture, and the
Notes will be issued, with the intention that, for federal, state and local
income and franchise tax purposes, (i) the Notes of a Series will qualify as
indebtedness of the Issuer and (ii) the Issuer shall not be treated as an
association or publicly traded partnership taxable as a corporation. The Issuer,
by entering into this Indenture, and each Noteholder, by the acceptance of any
such Note (and each beneficial owner of a Note, by its acceptance of an interest
in the applicable Note), agree to treat such Notes for federal, state and local
income and franchise tax purposes as indebtedness of the Issuer. Each Holder of
such Note agrees that it will cause any owner of a security entitlement to such
Note acquiring an interest in a Note through it to comply with this Indenture as
to treatment of indebtedness under applicable tax law, as described in this
Section 3.16. The parties hereto agree that they shall not cause or permit the
making, as applicable, of any election under Treasury Regulation Section
301.7701-3 whereby the Issuer or any portion thereof would be treated as a
corporation for federal income tax purposes. The provisions of this Indenture
shall be construed in furtherance of the foregoing intended tax treatment.
Section 3.17.    Notice of Events of Default.
The Issuer agrees to give the Indenture Trustee prompt written notice of each
Event of Default hereunder and, immediately after obtaining knowledge of any of
the following occurrences, written notice of each default on the part of the
Servicer or the Transferor of its obligations under the Transfer and Servicing
Agreement.
Section 3.18.    Further Instruments and Acts.
Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.
ARTICLE IV


SATISFACTION AND DISCHARGE


25

--------------------------------------------------------------------------------




Section 4.01.    Satisfaction and Discharge of this Indenture.
This Indenture shall cease to be of further effect with respect to the Notes
except as to (a) rights of registration of transfer and exchange, (b)
substitution of mutilated, destroyed, lost or stolen Notes, (c) the rights of
Noteholders to receive payments of principal thereof and interest thereon, (d)
Sections 3.03, 3.08, 3.09, 3.11, 3.12 and 11.17, (e) the rights and immunities
of the Indenture Trustee hereunder, including the rights of the Indenture
Trustee under Section 6.07, and the obligations of the Indenture Trustee under
Section 4.02, and (f) the rights of Noteholders as beneficiaries hereof with
respect to the property so deposited with the Indenture Trustee and payable to
all or any of them, and the Indenture Trustee, on demand of and at the expense
of the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture with respect to the Notes when
(i)    either:
(A)    all Notes theretofore authenticated and delivered (other than (1) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.06, and (2) Notes for whose full payment money is held
in trust by the Indenture Trustee and thereafter repaid to the Issuer or
discharged from such trust, as provided in Section 3.03) have been delivered to
the Indenture Trustee for cancellation; or
(B)    all Notes not theretofore delivered to the Indenture Trustee for
cancellation:
(I)    have become due and payable;
(II)
will become due and payable in full at the Stated Maturity Date for such Notes;
or

(III)
are to be called for redemption within one year under arrangements satisfactory
to the Indenture Trustee for the giving of notice of redemption by the Indenture
Trustee in the name, and at the expense, of the Issuer;

and the Issuer, in the case of (I), (II) or (III) above, has irrevocably
deposited or caused to be irrevocably deposited with the Indenture Trustee
either from proceeds of another Series of Notes issued under this Indenture,
Collections allocated for such purpose or from other sources which do not
include any amounts contributed directly or indirectly by or derived from funds
of the Transferor, any Affiliate of the Transferor or an agent of the Transferor
cash or direct obligations of or obligations guaranteed by the United States of
America (which will mature prior to the date such amounts are payable), in trust
for such purpose, in an amount sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Indenture Trustee
for cancellation when due at the Expected Principal Payment Date or later
Payment Date, at the Stated Maturity Date for such Class or Series of Notes or
the Redemption Date (if Notes shall have been called for redemption pursuant to
the applicable Indenture Supplement), as the case may be;
(ii)    the Issuer has paid or caused to be paid all other sums payable by the
Issuer hereunder and under each other Transaction Document to which the Issuer
is a party; and
(iii)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate of the Issuer, an Opinion of Counsel and (if required by the TIA) an
Independent Certificate from a firm of certified public accountants, each
meeting the applicable requirements of Section 11.01(a) and


26

--------------------------------------------------------------------------------




each stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with.
Section 4.02.    Application of Trust Money.
All monies deposited with the Indenture Trustee pursuant to Section 4.01 hereof
shall be held in trust and applied by it, in accordance with the provisions of
the Notes, this Indenture and the applicable Indenture Supplement, to make
payments, either directly or through any Paying Agent, as the Indenture Trustee
may determine, to the Noteholders for the payment in respect of which such
monies have been deposited with the Indenture Trustee, of all sums due and to
become due thereon for principal and interest; but such monies need not be
segregated from other funds except to the extent required herein or in the
Transfer and Servicing Agreement or required by law.
ARTICLE V


DEFAULTS AND REMEDIES
Section 5.01.    Early Redemption Events.
An “Early Redemption Event” with respect to any Outstanding Note of any Series
or Class means any Early Redemption Event specified in the related Indenture
Supplement or either one of the following events:
(a)    an Insolvency Event relating to the Seller, the Transferor or an Account
Owner shall have occurred; or
(b)    The Issuer or the Transferor shall have become subject to regulation by
the Commission as an “investment company” under the Investment Company Act.
The occurrence of either of the events described in (a) and (b) above will cause
an Early Redemption Event (or if so provided in the Indenture Supplement for a
Series, a Reinvestment Event) for every Series Outstanding. Upon the occurrence
of any Early Redemption Event, a Redemption Period shall commence and payment on
the Notes of each Series will be made in accordance with the terms of the
related Indenture Supplement.
Section 5.02.    Events of Default.
An “Event of Default” with respect to any Outstanding Note of any Series means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):
(a)    default in the payment of principal of any Note of that Series when the
same becomes due and payable and such default shall continue for a period of
five (5) days; or
(b)    default in the payment of any interest on any Note of that Series when
the same becomes due and payable and such default shall continue for a period of
thirty-five (35) days;
(c)    default in the performance or observance of any covenant or agreement of
the Issuer made in this Indenture in respect of the Notes of that Series (other
than a covenant or agreement, a


27

--------------------------------------------------------------------------------




default in the performance or observance of which is elsewhere in this Section
specifically dealt with) (all of such covenants and agreements in this Indenture
which are not expressly stated to be for the benefit of a particular Series
shall be considered to be for the benefit of the Notes of all Series), or any
representation or warranty of the Issuer made in this Indenture or in any
certificate or other writing delivered pursuant hereto or in connection herewith
proving to have been incorrect in any material respect as of the time when the
same shall have been made, which default has a material adverse effect on the
interests of the Noteholders of that Series (or all Series, as applicable) and
continues unremedied for sixty (60) days after the date on which written notice
of such failure, requiring the same to be remedied (a “Notice of Default”),
shall have been given, by overnight delivery or messenger delivery or by
registered or certified mail, return receipt requested (i) to the Issuer by the
Indenture Trustee, or (ii) to the Issuer and the Indenture Trustee by
Noteholders of any Outstanding Series holding Notes evidencing not less than
fifty (50) percent of the Outstanding principal amount for such Series (or all
Series, as applicable);
(d)    an Insolvency Event with respect to the Issuer has occurred; or
(e)    any other event specified as an Event of Default with respect to a Series
in the applicable Indenture Supplement.
The Issuer shall deliver to the Indenture Trustee, within five (5) days after
the occurrence of any Default or an Insolvency Event, written notice in the form
of an Officer’s Certificate of the Issuer of such Default or Insolvency Event,
its status and what action the Issuer is taking or proposes to take with respect
thereto.
Section 5.03.    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default described in paragraph (a), (b) or (c) of Section
5.02 should occur and be continuing for a Series, then in every such case the
Indenture Trustee shall, at the written direction of the Holders of Notes
representing not less than a majority of the Outstanding principal amount of
that Series, declare all the Notes of that Series to be immediately due and
payable, by a notice in writing to the Issuer (and to the Indenture Trustee if
declared by Noteholders), and upon any such declaration the unpaid principal
amount of the Notes of that Series, together with accrued or accreted and unpaid
interest thereon through the date of acceleration, shall become immediately due
and payable.
(b)    If an Event of Default described in paragraph (d) of Section 5.02 should
occur and be continuing, then the unpaid principal of the Notes, together with
the accrued or accreted and unpaid interest thereon through the date of
acceleration, shall automatically become, and shall be considered to be
declared, due and payable.
(c)    At any time after such declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article V provided, the
Holders of Notes representing not less than a majority of the Outstanding
principal amount of the Notes of such Series, by written notice to the Issuer
and the Indenture Trustee, may rescind and annul such declaration and its
consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:
(A)    all payments of principal of and interest on the Notes of that Series and
all other amounts that would then be due hereunder or upon the Notes of that
Series if the Event of Default giving rise to such acceleration had not
occurred; and


28

--------------------------------------------------------------------------------




(B)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and outside counsel; and
(ii)    all Events of Default, other than the nonpayment of the principal of the
Notes of that Series that has become due solely by such acceleration, have been
cured or waived as provided in Section 5.13.
No such rescission shall affect any subsequent default or impair any right
consequent to it.
Section 5.04.    Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.
(a)    The Issuer covenants that if (i) default is made in the payment of any
interest on any Note when the same becomes due and payable, and such default
continues for a period of thirty-five (35) days following the date on which it
became due and payable or (ii) default is made in the payment of principal of
any Note, if and to the extent not previously paid when the same becomes due and
payable, and such default continues for a period of five (5) days following the
date on which it became due and payable, the Issuer will, upon demand of the
Indenture Trustee, immediately pay to the Indenture Trustee for the benefit of
the Noteholders the whole amount then due and payable on such Notes for
principal and interest, with interest upon the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest at the applicable Interest Rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee, its agents and outside
counsel.
(b)    If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer or other obligor upon such Notes and collect in the manner
provided by law out of the Trust Estate or the property of another obligor on
the Notes, wherever situated, the monies adjudged or decreed to be payable in
the manner provided by law.
(c)    If an Event of Default occurs and is continuing, the Indenture Trustee
may, in its discretion and subject to the provisions of Section 5.03, Section
5.05, Section 5.12 and Section 6.01, proceed to protect and enforce its rights
and the rights of the Noteholders of the affected Series (or all Series, as
applicable) under this Indenture by such appropriate Proceedings as the
Indenture Trustee shall deem most effectual to protect and enforce any such
rights, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture, or to enforce any other proper remedy or legal or equitable
right vested in the Indenture Trustee by this Indenture or by law.
(d)    In case there shall be pending, relative to the Issuer or any other
obligor upon the Notes of the affected Series or any Person having or claiming
an ownership interest in the Trust Estate, Proceedings under Title 11 of the
United States Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, now or hereafter in effect or in case a
receiver, conservator, assignee, trustee in bankruptcy, liquidator,
sequestrator, custodian or other similar official shall have been appointed for
or taken possession of the Issuer or its property or such other obligor or
Person, or in case of any other comparable judicial Proceedings relative to the
Issuer or the creditors or property of the Issuer or such other obligor or
Person, the Indenture Trustee, regardless whether the principal of any Notes
shall then be due and payable as therein expressed or by declaration or
otherwise and regardless whether the Indenture


29

--------------------------------------------------------------------------------




Trustee shall have made any demand pursuant to the provisions of this Section
5.04, shall be entitled and empowered, by intervention in such Proceedings or
otherwise:
(i)    to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes of such Series, and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Indenture Trustee (including any claim for reasonable
compensation to the Indenture Trustee and each predecessor Indenture Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee, except as a result of negligence
or bad faith) and of the Noteholders of such Series, allowed in any Proceedings
relative to the Issuer or other obligor upon the Notes, or to the creditors or
property of the Issuer or such other obligor;
(ii)    unless prohibited by applicable law and regulations, to vote on behalf
of the Noteholders of such Series, in any election of a trustee or a standby
trustee in bankruptcy or a Person performing similar functions in comparable
Proceedings; and
(iii)    to collect and receive any monies or other property payable or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders of such Series and of the Indenture
Trustee on their behalf and to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee or the Holders of the Notes of such Series, allowed in any
judicial Proceedings relative to the Issuer;
and any trustee, receiver or liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, experts, attorneys and counsel, and all other expenses
and liabilities incurred, and all advances made, by the Indenture Trustee and
each predecessor Indenture Trustee except as a result of negligence or bad
faith.
(e)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Noteholder, or to authorize
the Indenture Trustee to vote in respect of the claim of any Noteholder in any
such proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.
(f)    All rights of action and of asserting claims under this Indenture, or
under any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
benefit of the Holders of the Notes of the affected Series as provided herein.
(g)    In any Proceedings brought by the Indenture Trustee (except with respect
to any Proceedings involving the interpretation of any provision of this
Indenture to which the Indenture Trustee shall be a party), the Indenture
Trustee shall be held to represent all the Noteholders of the affected Series,
and it shall not be necessary to make any such Noteholder party to any such
Proceedings.


30

--------------------------------------------------------------------------------




Section 5.05.    Remedies; Priorities.
(a)    If an Event of Default shall have occurred and be continuing for any
Series, and the Notes of such Series have been accelerated under Section 5.03,
the Indenture Trustee shall (subject to Sections 5.06 and 11.17), do one or more
of the following:
(i)
institute Proceedings in its own name and as trustee of an express trust for the
collection of all amounts then payable on the Notes of the affected Series or
under this Indenture with respect thereto, whether by declaration or otherwise,
enforce any judgment obtained, and collect from the Issuer the portion of the
Trust Estate allocated to such Series and from any other obligor upon such Notes
monies adjudged due;

(ii)
sell all or a portion of the Issuer’s interest in the Receivables allocated to
such Series, in an amount not to exceed the Allocation Amount for the
accelerated Series, as shall constitute a part of the Trust Estate (or rights or
interest therein), at one or more public or private sales called and conducted
in any manner permitted by law; and

(iii)
take any other appropriate action to protect and enforce the rights and remedies
of the Indenture Trustee or the Noteholders of the accelerated Series hereunder;

provided, however, that the Indenture Trustee may not exercise the remedy in
subparagraph (ii) above unless (A) the Holders of greater than 50% of the
Outstanding principal amount of the Notes of the accelerated Series consent
thereto, (B) the Indenture Trustee determines that the proceeds of such sale
distributable to the Noteholders of the affected Series are sufficient to
discharge in full all amounts then due and unpaid upon such Notes for principal
and interest or (C) the Indenture Trustee determines that (the Indenture Trustee
may rely upon the opinion of an Independent investment banking firm) the Trust
Estate may not continue to provide sufficient funds for the payment of principal
of and interest on the Notes as they would have become due if the Notes had not
been declared due and payable, and the Indenture Trustee obtains the consent of
the Holders of not less than 66 2/3% of the Outstanding principal amount of the
Notes of each Class of such affected Series. In determining such sufficiency or
insufficiency with respect to clauses (B) and (C), the Indenture Trustee may,
but need not, obtain and rely upon an opinion of an Independent investment
banking or accounting firm of national reputation as to the feasibility of such
proposed action and as to the sufficiency of the Trust Estate for such purpose.
(b)    If the Indenture Trustee collects any money or property for a Series
pursuant to this Article V following the acceleration of the maturities of the
Notes for such Series pursuant to Section 5.03 (so long as such declaration
shall not have been rescinded or annulled), it shall pay out the money or
property in the following order (unless otherwise provided in the related
Indenture Supplement):
FIRST: to the Indenture Trustee for amounts due pursuant to Section 6.07;
SECOND: to Holders of Outstanding Notes of such Series for amounts due and
unpaid on such Notes for interest, in respect of which or for the benefit of
which such money has been collected, ratably, without preference or priority of
any kind except for preferences or priorities specified in and in accordance
with the related Indenture Supplement, according to the amounts due and payable
on such Notes for interest according to the terms of the related Indenture
Supplement;


31

--------------------------------------------------------------------------------




THIRD: to Holders of Outstanding Notes of such Series for amounts due and unpaid
on such Notes for principal, in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind except for preferences or priorities specified in and in accordance with
the related Indenture Supplement, according to the amounts due and payable on
such Notes for principal according to the terms of the related Indenture
Supplement;
FOURTH: to Holders of Outstanding Notes of such Series and their Affiliates for
amounts, if any, that remain owing to such Holders of Notes of such Series and
their Affiliates after the applications of amounts described in SECOND and THIRD
above, in respect of which or for the benefit of which such money has been
collected, ratably, without preference or priority of any kind except for
preferences or priorities specified in and in accordance with the related
Indenture Supplement, according to the amounts remaining due and payable on or
in connection with such Notes according to the terms of the related Indenture
Supplement;
FIFTH: to any Series Enhancer for such Series for amounts due and unpaid to such
Series Enhancer under the Series Enhancement, in respect of which or for the
benefit of which such money has been collected, according to the terms of the
Series Enhancement;
SIXTH: to the Owner Trustee for amounts, if any, due pursuant to Section 7.02 of
the Trust Agreement;
SEVENTH: to Holders of Notes of other outstanding Series for amounts due and
unpaid on such Notes for interest and principal, in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind except for preferences or priorities specified in and in
accordance with the related Indenture Supplement, according to the amounts due
and payable on such Notes for interest and principal according to the terms of
the related Indenture Supplement; and
EIGHTH: to the Issuer, free and clear of the lien of this Indenture, for
distribution pursuant to the Trust Agreement.
(c)    After the application of money or property referred to in Section 5.05(b)
for an accelerated Series, amounts then held in the Collection Account, the
Special Funding Account and any Series Accounts for such Series and any amounts
available under the Series Enhancement for such Series shall be used to make
payments to the Holders of the Notes of such Series in accordance with Section
5.05(b) and the related Indenture Supplement. Following the sale of the Trust
Estate (or portion thereof) for a Series and the application of the proceeds of
such sale to such Series and the application of the amounts then held in the
Collection Account, the Special Funding Account and any Series Accounts for such
Series as are allocated to such Series and any amounts available under the
Series Enhancement for such Series, such Series shall no longer be entitled to
any allocation of Collections or other property constituting the Trust Estate
under this Indenture and the Notes of such Series shall no longer be
Outstanding.
(d)    The Indenture Trustee may fix a record date and payment date for any
payment to Noteholders pursuant to this Section. At least fifteen (15) days
before such record date, the Indenture Trustee shall mail to each Noteholder a
notice that states the record date, the payment date and the amount to be paid.
Section 5.06.    Optional Preservation of the Trust Estate.


32

--------------------------------------------------------------------------------




If the Notes of any Series have been declared to be due and payable under
Section 5.03 following an Event of Default and such declaration and its
consequences have not been rescinded and annulled, and the Indenture Trustee has
not received directions from the Noteholders under Section 5.12, the Indenture
Trustee may, but need not, elect to maintain possession of the portion of the
Trust Estate allocated to such Notes. It is the desire of the parties hereto and
the Noteholders that there be at all times sufficient funds for the payment of
principal of and interest on the Notes, and the Indenture Trustee shall take
such desire into account when determining whether or not to maintain possession
of the Trust Estate allocated to such Notes. In determining whether to maintain
possession of the Trust Estate, the Indenture Trustee may, but need not, obtain
and rely upon an opinion of an Independent investment banking or accounting firm
of national reputation as to the feasibility of such proposed action and as to
the sufficiency of the Trust Estate for such purpose.
Section 5.07.     Limitation on Suits.
No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:
(a)    the Holders of not less than 25% of the aggregate Outstanding principal
amount of all Series (or, with respect to any such action, suit or proceeding
that does not relate to all Series, Holders of not less than 25% of the
aggregate Outstanding principal amount of all Series to which such action or
proceeding relates) have made written request to the Indenture Trustee to
institute such proceeding in its own name as Indenture Trustee;
(b)    such Noteholder or Noteholders has previously given written notice to the
Indenture Trustee of a continuing Event of Default;
(c)    such Noteholder or Noteholders has offered to the Indenture Trustee
reasonable indemnity against the costs, expenses and liabilities to be incurred
in compliance with such request;
(d)    the Indenture Trustee for sixty (60) days after its receipt of such
notice, request and offer of indemnity has failed to institute any such
Proceeding; and
(e)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such sixty-day period by the Holders of a majority of
the Outstanding principal amount of the Notes of such Series (or all Series, as
applicable);
it being understood and intended that no one or more Noteholders of the affected
Series shall have any right in any manner whatsoever by virtue of, or by
availing of, any provision of this Indenture to affect, disturb or prejudice the
rights of any other Noteholders or to obtain or to seek to obtain priority or
preference over any other Noteholders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all the Noteholders except as may otherwise be specified in any
applicable Indenture Supplement.
In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders of the
affected Series or of all Series, as the case maybe, each representing less than
a majority of the Outstanding principal amount of Notes under such Series, the
Indenture Trustee in its sole discretion may determine what action, if any,
shall be taken, notwithstanding any other provisions of this Indenture.
Section 5.08.    Unconditional Rights of Noteholders to Receive Principal and
Interest.


33

--------------------------------------------------------------------------------




Each Noteholder shall have the right which is absolute and unconditional to
receive payment of the principal (and premium, if any) of and interest in
respect of such Note as such principal, interest (and premium, if any) become
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Noteholder
provided, however, that notwithstanding any other provision of this Indenture,
(i) the obligations of the Issuer under each Note to pay principal of or
interest on any Note or any other amount to any Noteholder shall be payable
solely to the extent funds are available and allocated therefore pursuant to
Article IV of the related Indenture Supplement from the Trust Estate, (ii) to
the extent the funds described in clause (i) are insufficient or unavailable to
pay any amounts that otherwise may be owing by the Issuer on any Note or to any
Noteholder, those amounts shall not constitute a claim against the Issuer, the
Transferor or any other assets of the Issuer or the Transferor (including assets
allocated to the Transferor) and (iii) the provisions of Section 5.05(c) shall
apply.


Section 5.09.    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned, or has been determined adversely to the Indenture
Trustee or such Noteholder, then and in every such case the Issuer, the
Indenture Trustee or the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Indenture Trustee and
the Noteholders shall continue as though no such Proceeding had been instituted.
Section 5.10.    Rights and Remedies Cumulative.
Except as provided in Section 5.05, no right, remedy, power or privilege herein
conferred upon or reserved to the Indenture Trustee or the Noteholders is
intended to be exclusive of any other right, remedy, power or privilege, and
every right, remedy, power or privilege shall, to the extent permitted by law,
be cumulative. The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.
Section 5.11.    Delay or Omission Not Waiver.
No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee or of any Noteholder or other Person, any right or remedy occurring
hereunder upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article V may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.
Section 5.12.    Control By Noteholders.
The Holders of a majority of the Outstanding principal amount of the Notes of
any Series, if an Event of Default has occurred and is continuing for such
Series, shall have the right to direct the time, method and place of conducting
any Proceeding for any remedy available to the Indenture Trustee with respect to
the Notes of such Series or exercising any trust or power conferred on the
Indenture Trustee with respect to the Notes of such Series; provided, however,
that, subject to Section 6.01 and Section 6.03(d):


34

--------------------------------------------------------------------------------




(a)    the Indenture Trustee shall have the right to decline any such direction
if the Indenture Trustee, after being advised by counsel, determines that the
action so directed is in conflict with any rule of law or with this Indenture;
and
(b)    the Indenture Trustee shall have the right to decline any such direction
if the Indenture Trustee in good faith shall, by a Responsible Officer of the
Indenture Trustee, determine that the Proceedings so directed would be illegal
or involve the Indenture Trustee in personal liability or be unjustly
prejudicial to the Noteholders not parties to such direction.
Section 5.13.    Waiver of Past Defaults.
Prior to the declaration of the acceleration of the maturity of the Notes of a
Series as provided in Section 5.03, the Holders of a majority of the Outstanding
principal amount of the Notes of such Series may, on behalf of all such
Noteholders, waive in writing any past default with respect to the Notes of such
Series and its consequences (including an Event of Default), except a default:
(a)    in the payment of the principal (or premium, if any) or interest in
respect of any Note of such Series, or
(b)    in respect of a covenant or provision hereof that under Section 9.02
hereof cannot be modified or amended without the consent of the Noteholder of
each Outstanding Note of such Series affected.
Upon any such written waiver, such default, and any Event of Default arising
therefrom, shall cease to exist and shall be deemed to have been cured for every
purpose of this Indenture; provided, that no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.
Section 5.14.    Undertaking for Costs.
All parties to this Indenture agree, and each Noteholder by its acceptance of a
Note shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
provided, that the provisions of this Section shall not apply to (a) any suit
instituted by the Indenture Trustee, (b) any suit instituted by any Noteholder,
or group of Noteholders (in compliance with Section 5.07), in each case holding
in the aggregate more than 25% of the principal balance of the Outstanding Notes
of a Series, or (c) any suit instituted by any Noteholder for the enforcement of
the payment of the principal of or interest on any Note on or after the date on
which any of such amounts was due pursuant to the terms of such Note or the
applicable Indenture Supplement (or, in the case of redemption, on or after the
applicable Redemption Date).
Section 5.15.    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may adversely affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder,


35

--------------------------------------------------------------------------------




delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.
Section 5.16.    Action on Notes.
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
the Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to the Indenture. Neither
the lien of the Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate. Subject to Section 5.05, any
money or property collected by the Indenture Trustee shall be applied as
specified in the applicable Indenture Supplement.
Section 5.17.    Sale of Receivables.
(a)    If the Receivables are to be sold under the terms of Section 5.05(a)(ii),
the Indenture Trustee, or its agents, shall, unless another method of sale is
directed in writing by the holders of a majority of the Outstanding principal
amount of the Notes of all Series, use its best efforts to sell, dispose or
otherwise liquidate the Receivables by the solicitation of competitive bids and
on terms equivalent to the best purchase offer as determined by the Indenture
Trustee. The Indenture Trustee may from time to time postpone any sale by public
announcement made at the time and place of such sale. The Indenture Trustee
hereby expressly waives its right to any amount fixed by law as compensation for
any sale.
(b)    The Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer in connection with any sale of Receivables
pursuant to Section 5.05(a)(ii). No purchaser or transferee at any such sale
shall be bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.
(c)    In its exercise of the foreclosure remedy pursuant to Section
5.05(a)(ii), the Indenture Trustee shall solicit bids from all Noteholders and
Permitted Assignees for the sale of Receivables in an amount equal to the
Allocation Amount of the accelerated Series of Notes at the time of sale, as
shall constitute a part of the Trust Estate. The Indenture Trustee shall sell
such Receivables (or interests therein) to the bidder with the highest cash
purchase offer. The proceeds of any such sale shall be applied in accordance
with Section 5.05(b). In connection with any such sale of Receivables or
interests therein, the Indenture Trustee may contract with agents to assist in
such sales.
ARTICLE VI
THE INDENTURE TRUSTEE
Section 6.01.    Duties of the Indenture Trustee.
(a)    If an Event of Default with respect to a Series of Notes has occurred
(which has not been cured or waived) and a Responsible Officer of the Indenture
Trustee shall have actual knowledge or written notice of such Event of Default,
the Indenture Trustee shall, prior to the receipt of directions, if any, from
the Holders of not less than 50% of the Outstanding principal amount of the
Notes Outstanding of such Series, exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.


36

--------------------------------------------------------------------------------




(b)    Except during the continuance of an Event of Default: (i) the Indenture
Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied duties or covenants by
the Indenture Trustee shall be read into this Indenture; and (ii) in the absence
of bad faith or negligence on its part the Indenture Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Indenture
Trustee and conforming to the requirements of this Indenture; provided, however,
that the Indenture Trustee, upon receipt of any resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provision of this Indenture, shall examine them to determine
whether they substantially conform to the requirements of this Indenture or any
Indenture Supplement. The Indenture Trustee shall give prompt written notice to
the Servicer and the Issuer of any material lack of conformity of any such
instrument to the applicable requirements of this Indenture discovered by the
Indenture Trustee which would entitle the Holders of a specified percentage of
the Outstanding principal amount of the Notes of a Series or Class to take any
action pursuant to this Indenture or any Indenture Supplement.
(c)    [Reserved].
(d)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct; provided, however, that:
(i)    this paragraph (d) shall not be construed to limit the effect of
paragraphs (a) or (b) of this Section 6.01;
(ii)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it shall be proven that the
Indenture Trustee was negligent in ascertaining the pertinent facts;
(iii)    the Indenture Trustee shall not be liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture and/or the direction of the Holders of a majority of the
Outstanding principal amount of all Series of Notes Outstanding (or, with
respect to any such action that does not relate to all Series, the Holders of a
majority of the aggregate Outstanding principal amount of all Series of Notes
Outstanding to which such action relates) relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or for exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture;
(iv)    subject to the provisions of the TIA and paragraphs (a) and (b) of this
Section 6.01, the Indenture Trustee shall not be required to take notice of or
be deemed to have notice or knowledge of any Event of Default, Early Redemption
Event, Reinvestment Event or any other default unless a Responsible Officer of
the Indenture Trustee has actual knowledge or shall have received written notice
thereof. In the absence of receipt of such notice, the Indenture Trustee may
conclusively assume that none of such events have occurred; and
(v)    subject to the provisions of the TIA and paragraphs (a) and (b) of this
Section 6.01, the Indenture Trustee shall have no duty (A) to see any recording,
filing or depositing of this Indenture or any agreement referred to herein or
any financing statement or amendments to a financing statement evidencing a
security interest, or to see to the maintenance of any such recording or filing
or depositing or to any rerecording, refiling or redepositing of any thereof,
(B)


37

--------------------------------------------------------------------------------




to see any insurance or (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Estate
other than from funds available in the Collection Account.
(e)    No provision of this Indenture shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if there is reasonable ground for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this Indenture
shall in any event require the Indenture Trustee to perform, or be responsible
for the manner of performance of, any obligations of the Servicer under the
Transfer and Servicing Agreement.
(f)    Every provision of this Indenture that in any way relates to the
Indenture Trustee is subject to subsections (a), (b), (c), (d) and (e) of this
Section 6.01.
(g)    Except as expressly provided in this Indenture, the Indenture Trustee
shall have no power to vary the Trust Estate, including, without limitation, by
(i) accepting any substitute payment obligation for a Receivable initially
transferred to the Issuer under the Transfer and Servicing Agreement, (ii)
adding any other investment, obligation or security to the Issuer or (iii)
withdrawing from the Issuer any Receivables (except as otherwise provided in the
Receivables Purchase Agreements and the Transfer and Servicing Agreement).
(h)    The Indenture Trustee shall have no responsibility or liability for
investment losses on Eligible Investments (other than as an obligor on any
Eligible Investments on which the institution acting as Indenture Trustee is an
obligor).
(i)    [Reserved.]
(j)    Every provision of this Indenture relating to the conduct of, affecting
the liability of, or affording protection to the Indenture Trustee shall be
subject to the provisions of this Section and to the applicable provisions of
the TIA.
Section 6.02.    Notice of Early Redemption Event, Reinvestment Event or Event
of Default.
Upon the occurrence of any Early Redemption Event, Reinvestment Event or Event
of Default of which a Responsible Officer of the Indenture Trustee has actual
knowledge or has received notice thereof, the Indenture Trustee shall transmit
by mail to all Noteholders as their names and addresses appear on the Note
Register, notice of such Early Redemption Event, Reinvestment Event or Event of
Default hereunder known to a Responsible Officer of the Indenture Trustee within
thirty (30) days after it occurs or within ten (10) Business Days after such
Responsible Officer receives such notice or obtains actual knowledge, if later.
Section 6.03.    Certain Matters Affecting the Indenture Trustee.
Except as otherwise provided in Section 6.01 hereof:
(a)    the Indenture Trustee may conclusively rely and shall fully be protected
in acting or refraining from acting in accordance with any resolution,
certificate, statement, instrument, Officer’s Certificate, opinion, report,
notice, request, direction, consent, order, bond, note, or other paper or


38

--------------------------------------------------------------------------------




document reasonably believed by it to be genuine and to have been signed or
presented to it pursuant to this Indenture by the proper party or parties;
(b)    except during the continuance of an Event of Default, whenever in the
administration of this Indenture the Indenture Trustee shall deem it desirable
that a matter be proved or established prior to taking, suffering or omitting
any action hereunder, the Indenture Trustee (unless other evidence is
specifically prescribed herein) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate of the Issuer;
(c)    as a condition to the taking, suffering or omitting of any action by it
hereunder, the Indenture Trustee may consult with counsel, accountants and other
experts and the advice of such counsel, accountants or other experts or an
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in accordance therewith;
(d)    the Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture, or to honor the request or
direction of any of the Noteholders pursuant to this Indenture to institute,
conduct or defend any litigation hereunder in relation hereto, unless such
Noteholders shall have offered to the Indenture Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction; provided, however, that nothing
contained herein shall relieve the Indenture Trustee of the obligations, upon
the occurrence of an Event of Default (which has not been cured or waived) to
exercise such of the rights and powers vested in it by this Indenture and to use
the same degree of care or skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs;
(e)    the Indenture Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
note or other paper or document, believed by it to be genuine, but the Indenture
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Indenture Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer and the Servicer,
personally or by agent or attorney;
(f)    except as provided in Section 6.15 hereof, the Indenture Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, custodians or nominees, and
the Indenture Trustee shall not be responsible for any misconduct or negligence
on the part of any agent, attorney, custodians or nominees appointed with due
care by it hereunder;
(g)    the Indenture Trustee shall not be liable for any actions taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon the Indenture Trustee by this
Indenture;
(h)    except as may be required by Section 6.01(b), the Indenture Trustee shall
not be required to make any initial or periodic examination of any documents or
records related to any of the Trust Estate for the purpose of establishing the
presence or absence of defects, the compliance by the Issuer with its
representations and warranties or for any other purpose;


39

--------------------------------------------------------------------------------




(i)    whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section;
(j)    the Indenture Trustee shall have no liability with respect to the acts or
omissions of the Servicer, including acts or omissions in connection with the
servicing, management or administration of Receivables; calculations made by the
Servicer whether or not reported to the Issuer or Indenture Trustee; and
deposits into or withdrawals from any accounts or funds established pursuant to
the terms of this Indenture;
(k)    in the event that the Indenture Trustee is also acting as Paying Agent
and Note Registrar, the rights and protections afforded to the Indenture Trustee
pursuant to this Article VI shall also be afforded to such Paying Agent and Note
Registrar;
(l)    the right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act;
(m)    the Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the trust created hereby or the powers granted
hereunder;
(n)    the Indenture Trustee shall be under no obligation to exercise any of the
rights and power vested in it under this Indenture or investigate any matter
unless requested by at least holders of 25% of the principal balance of the
Notes Outstanding of a Series and indemnity satisfactory to the Indenture
Trustee has been provided by such Noteholders. In no event shall the Indenture
Trustee be liable for any actions taken at the direction of such Holders:
(o)    receipt by the Indenture Trustee of information in reports or financial
statements shall not constitute notice of any information contained therein or
determinable from information contained therein, including but not limited to
the Issuer’s compliance with the covenants in the Transaction Documents; and
(p)    in no event shall the Indenture Trustee have any liability for a failure
to comply with its obligations under the Transaction Documents that is caused by
a failure of other Persons to comply with their obligations under the
Transaction Documents.


Section 6.04.    Not Responsible for Recitals or Issuance of Notes.
The recitals contained herein and in the Notes, except the certificate of
authentication of the Indenture Trustee, shall not be taken as the statements of
the Indenture Trustee, and the Indenture Trustee assumes no responsibility for
their correctness. The Indenture Trustee makes no representation as to the
validity or sufficiency of the Indenture, the Notes or any related document or
as to the perfection or priority of any security interest therein. The Indenture
Trustee shall not be accountable for the use or application by the Issuer of the
proceeds from the Notes.
Section 6.05.    Indenture Trustee May Hold Notes.
The Indenture Trustee, any Paying Agent, the Note Registrar or any other agent
of the Issuer, in its individual or any other capacity, may become the owner or
pledgee of Notes and subject to Section


40

--------------------------------------------------------------------------------




6.11(3), may otherwise deal with the Issuer with the same rights it would have
if it were not Indenture Trustee, Paying Agent, Note Registrar or such other
agent.
Section 6.06.    Money Held in Trust.
Money held by the Indenture Trustee in trust hereunder need not be segregated
from other funds held by the Indenture Trustee in trust hereunder except to the
extent required herein or required by law. The Indenture Trustee shall be under
no liability for interest on any money received by it hereunder except (i) as
otherwise agreed upon in writing by the Indenture Trustee and the Issuer and
(ii) as an obligor with respect to Eligible Investments on which the institution
acting as Indenture Trustee is an obligor.
Section 6.07.    Compensation, Reimbursement and Indemnification.
(a)    The Servicer shall pay to the Indenture Trustee from time to time
reasonable compensation for all services rendered by the Indenture Trustee under
this Indenture (which compensation shall not be limited by any law on
compensation of a trustee of an express trust). The Servicer shall reimburse the
Indenture Trustee for all reasonable out-of-pocket expenses incurred or made by
it (including without limitation expenses incurred in connection with notices or
other communications to the Noteholders), disbursements and advances incurred or
made by the Indenture Trustee in accordance with any of the provisions of this
Indenture (including but in no way limited to any expenses incurred pursuant to
Section 5.04, Section 5.05 and Section 5.06), any of the Transaction Documents
or any Series Enhancement. Such expenses shall include the reasonable fees and
out-of-pocket expenses, disbursements and advances of the Indenture Trustee’s
agents, any co-trustee, counsel, accountants and experts, except any such
expense, disbursement or advance as may arise from its negligence or bad faith.
In no event shall the Indenture Trustee advance any funds for the payment of
principal, interest or premium on any Notes.
(b)    The Issuer shall indemnify the Indenture Trustee against any and all
loss, liability or expense (including the reasonable fees of either in-house
counsel or outside counsel, but not both) incurred by it in connection with the
administration of this trust and the performance of its duties hereunder,
including but not limited to the fees and expenses of enforcing the contractual
and indemnification obligations of the Issuer hereunder. The Indenture Trustee
shall notify the Issuer and the Servicer promptly of any claim for which it may
seek indemnity. Failure by the Indenture Trustee to so notify the Issuer and the
Servicer shall not relieve the Issuer of its obligations hereunder unless such
loss, liability or expense could have been avoided with such prompt notification
and then only to the extent of such loss, expense or liability which could have
been so avoided. The Issuer shall defend any claim against the Indenture
Trustee; provided, however, the Indenture Trustee may have separate counsel and,
if it does, the Issuer shall pay the fees and expenses of such counsel. Neither
the Issuer nor the Servicer shall be required to reimburse any expense or
indemnify against any loss, liability or expense incurred by the Indenture
Trustee through the Indenture Trustee’s own willful misconduct, negligence or
bad faith.
(c)    The Servicer’s and the Issuer’s payment obligations to the Indenture
Trustee pursuant to this Section shall survive the discharge of this Indenture;
provisions of this Section regarding the reimbursement and indemnification of
the Indenture Trustee shall survive the resignation and removal of the Indenture
Trustee and the discharge of this Indenture. When the Indenture Trustee incurs
expenses after the occurrence of an Event of Default specified in Section
5.02(d) with respect to the Issuer, the expenses are intended to constitute
expenses of administration under Title 11 of the United States Code or any other
applicable federal or state bankruptcy, insolvency or similar law.


41

--------------------------------------------------------------------------------




(d)    Notwithstanding anything herein to the contrary, the Indenture Trustee’s
right to enforce any of the Servicer’s or the Issuer’s payment obligations
pursuant to this Section 6.07 shall be subject to the provisions of Section
11.17.
(e)    Anything in this Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Indenture Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action.
(f)    in no event shall the Indenture Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, acts of war or terrorism, civil or
military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities; it being understood that the
Indenture Trustee shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
(g)    To help fight the funding of terrorism and money laundering activities,
the Indenture Trustee may obtain, verify, and record information that identifies
individuals or entities that establish a relationship or open account with the
Indenture Trustee; the Indenture Trustee may ask for information reasonably
necessary to identify the individual or entity who is establishing the
relationship or opening the account; the Indenture Trustee may also ask for
formation documents such as articles or incorporation, an offering memorandum or
other identifying documents be provided to it.


Section 6.08.    Replacement of Indenture Trustee.
(a)    The Indenture Trustee may resign at any time by giving thirty (30) days
prior written notice to the Issuer. The Holders of a majority of the Outstanding
principal amount of the Notes may remove the Indenture Trustee by so notifying
the Indenture Trustee and the Issuer and may appoint a successor Indenture
Trustee. The Issuer shall remove the Indenture Trustee by giving thirty (30)
days prior written notice to the Indenture Trustee if:
(i)    the Indenture Trustee fails to comply with Section 6.11;
(ii)    the Indenture Trustee shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Indenture
Trustee or all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Indenture Trustee; or the Indenture Trustee shall admit
in writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or
(iii)    the Indenture Trustee otherwise becomes incapable of acting.
If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of Indenture Trustee for any reason (the Indenture Trustee in such event
being referred to herein as the retiring Indenture Trustee),


42

--------------------------------------------------------------------------------




the Issuer shall promptly appoint a successor Indenture Trustee, which successor
shall be reasonably satisfactory to the Servicer.
(b)    Any resignation or removal of the Indenture Trustee and appointment of
successor indenture trustee pursuant to any of the provisions of this Section
shall not become effective until acceptance of appointment by the successor
indenture trustee as provided in this Section 6.08(b).
(i)    Any successor indenture trustee appointed as provided herein shall
execute, acknowledge and deliver to the Issuer, to the Servicer and to its
predecessor indenture trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor indenture
trustee shall become effective and such successor indenture trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as Indenture Trustee herein. The predecessor indenture
trustee shall deliver to the successor indenture trustee all documents or copies
thereof and statements and all money and other property held by it hereunder;
and the Issuer and the predecessor indenture trustee shall execute and deliver
such instruments and do such other things as may reasonably be required for
fully and certainly vesting and confirming in the successor indenture trustee
all such rights, powers, duties and obligations.
(ii)    No successor indenture trustee shall accept appointment as provided in
this Section unless at the time of such acceptance such successor indenture
trustee shall be eligible under the provisions of Section 6.11.
(iii)    Upon acceptance of appointment by a successor indenture trustee as
provided in this Section, such successor indenture trustee shall provide notice
of such succession hereunder to all Noteholders and the Servicer shall provide
such notice to each Series Enhancer.
(c)    If a successor Indenture Trustee does not take office within thirty (30)
days after the retiring Indenture Trustee resigns or is removed, the retiring
Indenture Trustee, the Issuer or the Holders of a majority of the Outstanding
principal amount of the Outstanding Notes may petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee.
(d)    If the Indenture Trustee ceases to be eligible in accordance with Section
6.11, any Noteholder may petition any court of competent jurisdiction for the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee.
(e)    Notwithstanding the replacement of the Indenture Trustee pursuant to this
Section, the Servicer’s obligations under Section 6.07 shall continue for the
benefit of the retiring Indenture Trustee. No Indenture Trustee under this
Indenture shall be liable for any action or omission of any successor indenture
trustee.
Section 6.09.    Successor Indenture Trustee by Merger.
If the Indenture Trustee consolidates with, merges or converts into, or
transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation or banking association without any further act shall be
the successor Indenture Trustee; provided, that such corporation or banking
association shall be otherwise qualified and eligible under Section 6.11.
In case at the time such successor by merger, conversion, consolidation or
transfer to the Indenture Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been


43

--------------------------------------------------------------------------------




authenticated but not delivered, any such successor to the Indenture Trustee may
adopt the certificate of authentication of any predecessor indenture trustee and
deliver such Notes so authenticated; and in case at that time any of the Notes
shall not have been authenticated, any successor to the Indenture Trustee may
authenticate such Notes in the name of the successor to the Indenture Trustee;
and in all such cases such certificates shall have the full force which it is
anywhere provided in the Notes or in this Indenture that the certificate of the
Indenture Trustee shall have.
Section 6.10.    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.
(a)    Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting any legal requirement of any jurisdiction in which any
part of the Trust Estate may at the time be located, the Indenture Trustee shall
have the power and may execute and deliver all instruments to appoint one or
more Persons to act as a co-trustee or co-trustees, or separate trustee or
separate trustees, of all or any part of the Trust Estate, and to vest in such
Person or Persons, in such capacity and for the benefit of the Noteholders, such
title to the Trust Estate, or any part hereof, and, subject to the other
provisions of this Section, such powers, duties, obligations, rights and trusts
as the Indenture Trustee may consider necessary or desirable. No co-trustee or
separate trustee hereunder shall be required to meet the terms of eligibility as
a successor trustee under Section 6.11, and no notice to Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 6.08 hereof.
(b)    Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)    all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Estate or
any portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Indenture Trustee;
(ii)    no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
(iii)    the Indenture Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.
(c)    Any notice, request or other writing given to the Indenture Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article VI. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Indenture, specifically including every provision of this
Indenture relating to the conduct of, affecting the liability of, or affording
protection to, the Indenture Trustee. Every such instrument shall be filed with
the Indenture Trustee.


44

--------------------------------------------------------------------------------




(d)    Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.
Section 6.11.    Eligibility; Disqualification.
The Indenture Trustee shall at all times satisfy the requirements of TIA
§310(a). The Indenture Trustee shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition and its long-term unsecured debt shall be rated at least Baa3 by
Moody’s and at least BBB- by Standard & Poor’s. The Indenture Trustee shall
comply with TIA §310(b), including the optional provision permitted by the
second sentence of TIA §310(b)(9); provided, however, that there shall be
excluded from the operation of TIA §310(b)(1) any indenture or indentures under
which other securities of the Issuer are outstanding if the requirements for
such exclusion set forth in TIA §310(b)(1) are met. The Indenture Trustee (1)
shall meet the requirements of Section 26(a)(1) of the Investment Company Act,
(2) shall not be an Affiliate of the Issuer, the Transferor, the Servicer or the
Administrator and (3) shall not offer or provide credit or credit enhancement to
the Issuer. In case at any time the Indenture Trustee shall cease to be eligible
in accordance with the provisions of this Section, the Indenture Trustee shall
resign immediately in the manner and with the effect specified in Section 6.08.
Section 6.12.    Representations and Warranties of the Indenture Trustee.
The Indenture Trustee represents and warrants that:
(i)    the Indenture Trustee is duly organized and validly existing under the
laws of the jurisdiction of its organization;
(ii)    the Indenture Trustee has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture, each Indenture
Supplement and each other Transaction Document to which it is a party;
(iii)    each of this Indenture and each other Transaction Document to which it
is a party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its terms
enforceable against Indenture Trustee in accordance with its terms (except as
such enforcement may be limited by insolvency, reorganization, moratorium,
receivership, conservatorship, the rights and other laws relating to or
affecting creditors’ rights generally and by general equity principles); and
(iv)    the Indenture Trustee meets the eligibility requirements set forth in
Section 6.11.
Section 6.13.    Preferential Collection of Claims Against Issuer.
The Indenture Trustee shall comply with TIA §311(a), excluding any creditor
relationship listed in TIA §311(b). An Indenture Trustee who has resigned or
been removed shall be subject to TIA §311(a) to the extent indicated therein.
Section 6.14.    [Reserved].


45

--------------------------------------------------------------------------------




Section 6.15.    Custody of the Trust Estate.
The Indenture Trustee shall hold such of the Trust Estate (and any other
collateral that may be granted to the Indenture Trustee) as constitutes
investment property (other than certificated securities) through a securities
intermediary, which securities intermediary shall agree in writing with the
Indenture Trustee and the Issuer (and if such securities intermediary is the
Paying Agent, the Paying Agent, the Indenture Trustee and the Issuer hereby
agree) that (I) such investment property shall at all times be credited to a
securities account of the Indenture Trustee, (II) such securities intermediary
shall treat the Indenture Trustee as entitled to exercise the rights that
comprise each financial asset credited to such securities account, (III) all
property credited to such securities account shall be treated as a financial
asset, (IV) such securities intermediary shall comply with entitlement orders
originated by the Indenture Trustee without the further consent of any other
person or entity, (V) such securities intermediary will not agree with any
person or entity other than the Indenture Trustee to comply with entitlement
orders originated by any person or entity other than the Indenture Trustee,
(VI) such securities account and the property credited thereto shall not be
subject to any lien, security interest, encumbrance, claim, or right of set-off
in favor of such securities intermediary or anyone claiming through it (other
than the Indenture Trustee), (VII) such agreement shall be governed by the laws
of the State of New York, and (VIII) the State of New York shall be the
“securities intermediary’s jurisdiction” of such securities intermediary for
purposes of the UCC. The Indenture Trustee shall hold such of the Trust Estate
(and any other collateral that may be granted to the Indenture Trustee) as
constitutes a deposit account through a bank, which bank shall agree in writing
with the Indenture Trustee and the Issuer (and if such bank is the Paying Agent,
the Paying Agent, the Indenture Trustee and the Issuer hereby agree) that (i)
such bank shall comply with instructions originated by the Indenture Trustee
directing disposition of the funds in the deposit account without further
consent of any other person or entity, (ii) such bank will not agree with any
person or entity other than the Indenture Trustee to comply with instructions
originated by any person or entity other than the Indenture Trustee, (iii) such
deposit account and the property credited thereto shall not be subject to any
lien, security interest, encumbrance, claim, or right of set-off in favor of
such bank or anyone claiming through it (other than the Indenture Trustee), (iv)
such agreement shall be governed by the laws of the State of New York, and (v)
the State of New York shall be the “bank’s jurisdiction” of such bank for
purposes of Article 9 of the UCC. Terms used in this Section 6.15 that are
defined in the New York UCC and not otherwise defined herein shall have the
meaning set forth in the New York UCC. Except as permitted by this Section 6.15,
the Indenture Trustee shall not hold any part of the Trust Estate (or any other
collateral that may be granted to the Indenture Trustee) through an agent or a
nominee.
ARTICLE VII
NOTEHOLDERS’ LIST AND REPORTS
Section 7.01.    Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders.
The Issuer will furnish or cause to be furnished to the Indenture Trustee (a)
not more than five (5) days after the earlier of (i) each Record Date and (ii)
three (3) months after the last Record Date, a list, in such form as the
Indenture Trustee may reasonably require, of the names, addresses and taxpayer
identification numbers of the Holders of Notes as they appear on the Note
Register as of the most recent Record Date, and (b) at such other times as the
Indenture Trustee may request in writing, within thirty (30) days after receipt
by the Issuer of any such request, a list of similar form and content as of a
date not more than ten (10) days prior to the time such list is furnished;
provided, however, that so long as the Indenture Trustee is the Note Registrar,
no such list shall be required to be furnished.
Section 7.02.    Preservation of Information; Communications to Noteholders.


46

--------------------------------------------------------------------------------




(a)    The Indenture Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of the Noteholders contained in
the most recent list furnished to the Indenture Trustee as provided in Section
7.01 and the names, addresses and taxpayer identification numbers of the
Noteholders received by the Indenture Trustee in its capacity as Note Registrar.
The Indenture Trustee may destroy any list furnished to it as provided in
Section 7.01 hereof upon receipt of a new list so furnished.
(b)    Noteholders may communicate, pursuant to TIA §312(b), with other
Noteholders with respect to their rights under this Indenture or under the
Notes.
(c)    The Issuer, the Indenture Trustee and the Note Registrar shall have the
protection of TIA §312(c).
Section 7.03.    Reports by Issuer.
If this Indenture is qualified under the Trust Indenture Act, the Issuer shall:
(a)    file with the Indenture Trustee, within fifteen (15) days after the
Issuer is required to file the same with the Commission, copies of the annual
reports and of the information, documents and other reports (or copies of such
portions of any of the foregoing as the Commission may from time to time by
rules and regulations prescribe) which the Issuer may be required to file with
the Commission pursuant to Section 13 or 15(d) of the Exchange Act;
(b)    file with the Indenture Trustee and the Commission in accordance with
rules and regulations prescribed from time to time by the Commission such
additional information, documents and reports with respect to compliance by the
Issuer with the conditions and covenants of this Indenture as may be required
from time to time by such rules and regulations; and
(c)    supply to the Indenture Trustee (and the Indenture Trustee shall transmit
by mail to all Noteholders described in TIA §313(c)) such summaries of any
information, documents and reports required to be filed by the Issuer pursuant
to clauses (a) and (b) of this Section 7.03 as may be required by rules and
regulations prescribed from time to time by the Commission.
Unless the Issuer otherwise determines, the fiscal year of the Issuer shall end
on December 31 of each year.
Section 7.04.    Reports by Indenture Trustee.
The following provisions of this Section 7.04 shall be applicable upon
qualification of this Indenture under the Trust Indenture Act.
If required by TIA §313(a), within sixty (60) days after each September 30
beginning with September 30, 2017, the Indenture Trustee shall mail to each
Noteholder as required by TIA §313(c) a brief report dated as of such date that
complies with TIA §313(a). The Indenture Trustee also shall comply with TIA
§313(b).
A copy of each report at the time of its mailing to Noteholders shall be filed
by the Indenture Trustee with the Commission and each stock exchange, if any, on
which the Notes are listed. The Issuer shall notify the Indenture Trustee if and
when the Notes are listed on any stock exchange.




47

--------------------------------------------------------------------------------




ARTICLE VIII
ALLOCATION AND APPLICATION OF COLLECTIONS
Section 8.01.    Collection of Money.
Except as otherwise expressly provided herein and in the related Indenture
Supplement, the Indenture Trustee may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all money and other property payable to or
receivable by the Indenture Trustee pursuant to this Indenture. The Indenture
Trustee shall hold all such money and property received by it in trust for the
Noteholders and shall apply it as provided in this Indenture. Except as
otherwise expressly provided in this Indenture, if any default occurs in the
making of any payment or performance under the Transfer and Servicing Agreement
or any other Transaction Document, the Indenture Trustee may, and upon the
request of the Holders of a majority of the Outstanding principal amount of the
Notes Outstanding shall, take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to claim an
Early Redemption Event, Reinvestment Event or an Event of Default under this
Indenture and to proceed thereafter as provided in Article V hereof.
Section 8.02.    Collection Account and Special Funding Account.
(a)    The Servicer, for the benefit of the Noteholders, shall, subject to the
provisions of Section 6.15, establish and maintain with the Paying Agent in the
name of the Indenture Trustee an Eligible Deposit Account that is a securities
account bearing a designation clearly indicating that the funds and other
property credited thereto are held for the benefit of the Noteholders (the
“Collection Account”). The Indenture Trustee shall possess all right, title and
interest in all monies, instruments, investment property and other property from
time to time credited to or on deposit in the Collection Account and in all
proceeds, earnings, income, revenue, dividends and distributions thereof for the
benefit of the Noteholders.
(b)    The Collection Account shall be under the sole dominion and control of
the Indenture Trustee for the benefit of the Noteholders. Except as expressly
provided in this Indenture and the Transfer and Servicing Agreement, the
Servicer agrees that it shall have no right of setoff or banker’s lien against,
and no right to otherwise deduct from, any funds and other property held in the
Collection Account for any amount owed to it by the Indenture Trustee, the
Issuer, any Noteholder or any Series Enhancer. If, at any time, the Collection
Account ceases to be an Eligible Deposit Account, the Indenture Trustee (or the
Servicer on its behalf) shall within ten (10) Business Days establish a new
Collection Account meeting the conditions specified above, transfer any monies,
instruments, investment property and other property to such new Collection
Account and from the date such new Collection Account is established, it shall
be the “Collection Account.” Pursuant to the authority granted to the Servicer
under the Transfer and Servicing Agreement, the Servicer shall have the power to
direct the Indenture Trustee to make withdrawals and payments from the
Collection Account for the purposes of carrying out the Servicer’s or the
Indenture Trustee’s duties hereunder and under the Transfer and Servicing
Agreement. The Servicer shall reduce deposits into the Collection Account
payable by the Issuer on any date on which Collections are deposited into the
Collection Account to the extent the Issuer is entitled to receive funds from
the Collection Account on such Deposit Date and shall pay such funds to the
Issuer, free and clear of the lien of this Indenture, but only to the extent
such reduction would not reduce the Transferor Amount to an amount less than the
Required Transferor Amount.


48

--------------------------------------------------------------------------------




(c)    Funds on deposit in the Collection Account (other than investment
earnings and amounts deposited pursuant to Section 8.01 of the Transfer and
Servicing Agreement or Section 10.02 of this Indenture) shall at the written
direction of the Servicer be invested by the Indenture Trustee in Eligible
Investments selected by the Servicer. In the absence of written directions from
the Servicer, all funds shall remain uninvested. All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders under
Section 6.15. Investments of funds representing Collections collected during any
Monthly Period shall be invested in Eligible Investments that will mature so
that such funds will be available no later than the close of business on each
Transfer Date following such Monthly Period in amounts sufficient to the extent
of such funds to make the required distributions on the following Distribution
Date. No such Eligible Investment shall be disposed of prior to its maturity;
provided, however, that the Indenture Trustee may sell, liquidate or dispose of
any such Eligible Investment before its maturity, at the written direction of
the Servicer, if such sale, liquidation or disposal would not result in a loss
of all or part of the principal portion of such Eligible Investment or if, prior
to the maturity of such Eligible Investment, a default occurs in the payment of
principal, interest or any other amount with respect to such Eligible
Investment. Unless directed by the Servicer, funds deposited in the Collection
Account on a Transfer Date with respect to the immediately succeeding
Distribution Date are not required to be invested overnight. On each
Distribution Date, all interest and other investment earnings (net of losses and
investment expenses) on funds on deposit in the Collection Account shall be
treated as Collections with respect to the last day of the related Monthly
Period except as otherwise specified in any Indenture Supplement. The Indenture
Trustee shall bear no responsibility or liability for any losses resulting from
investment or reinvestment of any funds in accordance with this Section nor for
the selection of Eligible Investments in accordance with the provisions of this
Indenture (other than Eligible Investments on which the institution acting as
Indenture Trustee is an obligor). In addition, the Indenture Trustee shall have
no liability in respect of the losses incurred as a result of the liquidation of
any Eligible Investment prior to its stated maturity or the failure of the
Servicer to provide timely written investment direction.
(d)    The Servicer, for the benefit of the Noteholders, shall establish and
maintain with the Paying Agent in the name of the Indenture Trustee, an Eligible
Deposit Account that is a securities account bearing a designation clearly
indicating that the funds and other property credited thereto are held for the
benefit of the Noteholders (the “Special Funding Account”). The Indenture
Trustee shall possess all right, title and interest in all monies, instruments,
investment property and other property credited from time to time to the Special
Funding Account and in all proceeds, dividends, distributions, earnings, income
and revenue thereof for the benefit of the Noteholders. The Special Funding
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders. Except as expressly provided in this
Indenture and the Transfer and Servicing Agreement, the Servicer shall have no
right of setoff or banker’s lien against, and no right to otherwise deduct from,
any funds and other property held in the Special Funding Account for any amount
owed to it by the Indenture Trustee, the Issuer, any Noteholder or any Series
Enhancer. If, at any time, the Special Funding Account ceases to be an Eligible
Deposit Account, the Indenture Trustee (or the Servicer on its behalf) shall
within ten (10) Business Days (or such longer period, not to exceed thirty (30)
calendar days, as to which each Rating Agency may consent) establish a new
Special Funding Account meeting the conditions specified above, transfer any
monies, instruments, investment property and other property to such new Special
Funding Account and from the date such new Special Funding Account is
established, it shall be the “Special Funding Account.”
(e)    Funds on deposit in the Special Funding Account shall at the written
direction of the Servicer be invested by the Indenture Trustee in Eligible
Investments selected by the Servicer. In the absence of written directions from
the Servicer, all funds shall remain uninvested. All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders under
Section 6.15.


49

--------------------------------------------------------------------------------




Funds and other property credited to the Special Funding Account on any date
will be invested in Eligible Investments that will mature so that such funds
will be available no later than the close of business on the Transfer Date
following such date. No such Eligible Investment shall be disposed of prior to
its maturity; provided, however, that the Indenture Trustee may sell, liquidate
or dispose of an Eligible Investment before its maturity, at the written
direction of the Servicer, if such sale, liquidation or disposal would not
result in a loss of all or part of the principal portion of such Eligible
Investment or if, prior to the maturity of such Eligible Investment, a default
occurs in the payment of principal, interest or any other amount with respect to
such Eligible Investment. Unless directed by the Servicer, funds and other
property credited to the Special Funding Account on a Transfer Date with respect
to the immediately succeeding Distribution Date are not required to be invested
overnight. On each Distribution Date, all interest and other investment earnings
(net of losses and investment expenses) on funds and other property credited to
in the Special Funding Account shall be treated as Collections of Finance Charge
Receivables with respect to the last day of the related Monthly Period except as
otherwise specified in the related Indenture Supplement. On each Business Day on
which funds and other property are credited to the Special Funding Account and
on which no Series is in an Accumulation Period or Redemption Period, the
Servicer shall determine the amount (if any) by which the Transferor Amount
exceeds the Required Transferor Amount on such date and shall instruct the
Indenture Trustee in writing to withdraw any such excess from the Special
Funding Account and pay such amount to the Issuer to be distributed in
accordance with the Trust Agreement.
Section 8.03.    Rights of Noteholders.
As set forth in the Granting Clauses, the Trust Estate secures the obligation of
the Issuer to pay the Holders of the Notes of each Series principal (and
premium, if any) and interest and, if applicable, to pay the Series Enhancers
for Series amounts payable under the Series Enhancement for each such Series and
the other amounts payable pursuant to this Indenture and the related Indenture
Supplement. Except as specifically set forth in the Indenture Supplement with
respect thereto, the Notes of any Series or Class shall not have rights to
payment from any Series Account or Series Enhancement allocated for the benefit
of any other Series or Class.
Section 8.04.    Release of Trust Estate.
(a)    The Indenture Trustee may, and when required by the provisions of this
Indenture shall, execute instruments to release property from the lien of this
Indenture, or convey the Indenture Trustee’s interest in the same, in a manner
and under circumstances which are not inconsistent with the provisions of this
Indenture. No party relying upon an instrument executed by the Indenture Trustee
as provided in this Article VIII shall be bound to ascertain the Indenture
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.
(b)    The Indenture Trustee upon Issuer Order shall authorize the Servicer to
execute in the name and on behalf of the Indenture Trustee instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
other comparable instruments with respect to the Receivables (and the Indenture
Trustee shall execute any such documents on request of the Servicer), subject to
the obligations of the Servicer under the Transfer and Servicing Agreement.
(c)    Upon Issuer Order, the Indenture Trustee shall, at such time as there are
no Notes Outstanding, release and transfer, without recourse, any remaining
portion of the Trust Estate (other than any cash held for the payment of the
Notes pursuant to Section 4.02) that secured the Notes from the lien of this
Indenture and release to the Issuer or any other Person entitled thereto any
funds and other property then credited to the Collection Account, the Special
Funding Account and any other account established


50

--------------------------------------------------------------------------------




pursuant to an Indenture Supplement. Subject to the provisions of this
Indenture, the Indenture Trustee shall release property from the lien of this
Indenture pursuant to this Section only upon receipt of an Issuer Order
accompanied by an Officer’s Certificate of the Issuer, an Opinion of Counsel and
(if required by the TIA) Independent Certificates in accordance with TIA
§§314(c) and 314(d)(1) meeting the applicable requirements of Section 11.01.
(d)    On the date when any Receivable becomes a Defaulted Receivable, there
shall automatically be released from the lien of this Indenture, without further
action, such Defaulted Receivable, all Insurance Proceeds allocable to such
Defaulted Receivable, all rights to payment and amounts due or to become due
with respect to all of the foregoing, and all proceeds thereof. All amounts
collected by the Issuer, the Transferor, or the Servicer with respect to such
Defaulted Receivables shall be paid to the Issuer, shall be deposited in the
Collection Account, shall be subject to the lien of this Indenture, and shall be
applied as provided herein.
Section 8.05.    Opinion of Counsel.
The Indenture Trustee shall receive at least seven (7) days notice when
requested by the Issuer to take any action pursuant to Section 8.04(a),
accompanied by copies of any instruments involved, and the Indenture Trustee
shall also receive, as a condition to such action, an Opinion of Counsel, in
form and substance reasonably satisfactory to the Indenture Trustee, stating the
legal effect of any such action, outlining the steps required to complete the
same, and concluding that all conditions precedent to the taking of such action
have been complied with and such action will not materially and adversely impair
the security for the Notes or the rights of the Noteholders in contravention of
the provisions of this Indenture; provided, however, that such Opinion of
Counsel shall not be required to express an opinion as to the fair value of the
Trust Estate. The Indenture Trustee and counsel rendering any such opinion may
rely, without independent investigation, on the accuracy and validity of any
certificate or other instrument delivered to the Indenture Trustee in connection
with any such action.
Section 8.06.    Distributions and Reports to Noteholders.
Distributions shall be made to, and reports shall be made available to,
Noteholders as set forth herein and in the Transfer and Servicing Agreement and
the applicable Indenture Supplement. The identity of the Noteholders with
respect to distributions and reports shall be determined as of the immediately
preceding Record Date.
ARTICLE IX
SUPPLEMENTAL INDENTURES
Section 9.01.    Supplemental Indentures Without Consent of Noteholders.
Without the consent of the Holders of any Notes, the Issuer, the Servicer and
the Indenture Trustee, when authorized by an Issuer Order, at any time and from
time to time, may enter into one or more indentures supplemental hereto (which,
to the extent that the TIA applies, shall conform to the provisions of the TIA
as in force at the date of the execution thereof), in form satisfactory to the
Indenture Trustee, for any of the following purposes:
(i)    to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject to the lien of this Indenture additional
property;


51

--------------------------------------------------------------------------------




(ii)    to evidence the succession, in compliance with the applicable provisions
hereof, of another Person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer contained herein, in the Notes;
(iii)    to add to the covenants of the Issuer, for the benefit of the Holders
of the Notes, or to surrender any right or power herein conferred upon the
Issuer;
(iv)    to convey, transfer, assign, mortgage or pledge any property to or with
the Indenture Trustee;
(v)    to cure any ambiguity, to correct or supplement any provision herein or
in any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture or to make any other provisions with
respect to matters or questions arising under this Indenture or in any
supplemental indenture; provided, that such action shall not have an Adverse
Effect on the interests of the Holders of any Series or Class of Outstanding
Notes;
(vi)    to evidence and provide for the acceptance of the appointment hereunder
by a successor indenture trustee with respect to the Notes and to add to or
change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one indenture
trustee, pursuant to the requirements of Article VI; or
(vii)    to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the TIA or under any similar federal statute hereafter enacted and to add to
this Indenture such other provisions as may be expressly required by the TIA.
The Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.
Section 9.02.    Supplemental Indentures with Consent of Noteholders.
The Issuer, the Servicer and the Indenture Trustee, when authorized by an Issuer
Order, also may, with the consent of the Holders of not less than a majority of
the Outstanding principal amount of the Notes of each adversely affected Series
or Class, as applicable, of Notes Outstanding, by Act of such Holders delivered
to the Issuer and the Indenture Trustee, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, changing in any
manner or eliminating any of the provisions of this Indenture or of modifying in
any manner the rights of such Noteholders under this Indenture; provided,
however, that no such supplemental indenture shall, without the consent of the
Holder of each Outstanding Note adversely affected thereby:
(a)    change the date of payment of any installment of principal of or interest
on any Note, or reduce the principal amount thereof, the Interest Rate specified
thereon or the redemption price with respect thereto, change the provisions of
this Indenture relating to the application of collections on, or the proceeds of
the sale of, all or any portion of the Trust Estate to payment of principal of
or interest on the Notes, or change any place of payment where, or the coin or
currency in which, any Note or any interest thereon is payable or impair the
right to institute suit for the enforcement of the provisions of this Indenture
requiring the application of funds available therefor, as provided in Article V,
to the payment of any such amount due on the Notes on or after the respective
due dates thereof (or, in the case of redemption, the Redemption Date);


52

--------------------------------------------------------------------------------




(b)    reduce the percentage of the Outstanding principal amount of the Notes of
any Series or all Series of Notes Outstanding, the consent of the Holders of
which is required for any such supplemental indenture, or the consent of the
Holders of which is required for any waiver of compliance with any provision of
this Indenture or any default hereunder and its consequences as provided for in
this Indenture;
(c)    reduce the percentage of the Outstanding principal amount of any Notes,
the consent of the Holders of which is required to direct the Indenture Trustee
to sell or liquidate the Trust Estate if the proceeds of such sale would be
insufficient to pay the principal amount and accrued but unpaid interest on the
Outstanding Notes of such Series;
(d)    modify any of the provisions of this Indenture in such manner as to
affect the calculation of the amount of any payment of interest or principal due
on any Note on any Payment Date (including the calculation of any of the
individual components of such calculation) or to affect the rights of the
Holders of Notes to the benefit of any provisions for the mandatory redemption
of the Notes contained herein;
(e)    modify or alter the provisions of this Indenture prohibiting the voting
of Notes held by the Issuer, any other obligor on the Notes, the Transferor or
any Affiliate thereof; or
(f)    permit the creation of any Lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Trust Estate or, except
as otherwise permitted or contemplated herein, terminate the lien of this
Indenture on any part of the Trust Estate at any time subject hereto or deprive
the Holder of any Note of the security provided by the lien of this Indenture.
The Indenture Trustee may in its discretion determine whether or not any Notes
would be affected by any supplemental indenture, and any such determination
shall be conclusive upon the Holders of all Notes, whether theretofore or
thereafter authenticated and delivered hereunder. The Indenture Trustee shall
not be liable for any such determination made in good faith.
It shall not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
Promptly after the execution by the Issuer, the Servicer and the Indenture
Trustee of any supplemental indenture pursuant to this Section, the Indenture
Trustee shall mail to the Holders of the Notes to which such amendment or
supplemental indenture relates written notice setting forth in general terms the
substance of such supplemental indenture. Any failure of the Indenture Trustee
to mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture.
Section 9.03.    Execution of Supplemental Indentures.
In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article IX or the modification thereby of the trusts
created by this Indenture, the Indenture Trustee shall receive, and subject to
Sections 6.01 and 6.02, shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Indenture Trustee may, but shall not be
obligated to, enter into any such supplemental indenture that affects the
Indenture Trustee’s (as such or in its individual capacity) own rights, duties,
liabilities, benefits, protections, privileges or immunities under this
Indenture or otherwise.


53

--------------------------------------------------------------------------------




Section 9.04.    Effect of Supplemental Indenture.
Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified and amended in accordance therewith with respect to
the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Indenture Trustee, the Issuer, the Servicer and the Holders of the Notes shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and the terms and conditions of
any such supplemental indenture shall be deemed to be a part of this Indenture
for any and all purposes.
Section 9.05.    Conformity with Trust Indenture Act.
Every amendment of this Indenture and every supplemental indenture executed
pursuant to this Article IX shall conform to the requirements of the TIA as then
in effect if and for so long as this Indenture shall then be qualified under the
TIA.
Section 9.06.    Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Issuer shall,
bear a notation in form approved by the Indenture Trustee as to any matter
provided for in such supplemental indenture. If the Issuer shall so determine,
new Notes so modified as to conform, in the opinion of the Indenture Trustee and
the Issuer, to any such supplemental indenture may be prepared and executed by
the Issuer and authenticated and delivered by the Indenture Trustee in exchange
for the Outstanding Notes.
Section 9.07.    Indenture Supplements.
Any Indenture Supplement executed in accordance with the provisions of Section
2.10 shall not be considered an amendment or supplemental indenture for the
purposes of this Article IX.
ARTICLE X
TERMINATION
Section 10.01.    Termination of Issuer.
The Issuer and the respective obligations and responsibilities of the Issuer,
the Servicer and the Indenture Trustee created hereby (other than the obligation
of the Indenture Trustee to make payments to Noteholders as hereinafter set
forth) shall terminate, except with respect to the duties described in Section
10.02(b), as provided in the Trust Agreement.
Section 10.02.    Final Distribution.
(a)    The Servicer shall give the Indenture Trustee at least thirty (30) days
prior written notice of the Payment Date on which the Noteholders of any Series
or Class may surrender their Notes for payment of the final distribution on and
cancellation of such Notes (or, in the event of a final distribution resulting
from the application of Section 8.01 of the Transfer and Servicing Agreement,
notice of such Payment Date promptly after the Servicer has determined that a
final distribution will occur, if such determination is made less than thirty
(30) days prior to such Payment Date). Such notice shall be accompanied by an
Officer’s Certificate of the Servicer setting forth the information specified in
Section 3.04(b) of the Transfer and Servicing Agreement covering the period
during the then-current calendar year


54

--------------------------------------------------------------------------------




through the date of such notice. Not later than the fifth (5th) day of the month
in which the final distribution in respect of such Series or Class is payable to
Noteholders, the Indenture Trustee shall provide notice to Noteholders of such
Series or Class specifying (i) the date upon which final payment of such Series
or Class will be made upon presentation and surrender of Notes of such Series or
Class at the office or offices therein designated, (ii) the amount of any such
final payment and (iii) that the Record Date otherwise applicable to such
Payment Date is not applicable, payments being made only upon presentation and
surrender of such Notes at the office or offices therein specified. The
Indenture Trustee shall give such notice to the Note Registrar and the Paying
Agent at the time such notice is given to Noteholders.
(b)    Notwithstanding a final distribution to the Noteholders of any Series or
Class (or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in the Collection Account and any Series
Account allocated to such Noteholders shall continue to be held in trust for the
benefit of such Noteholders and the Paying Agent or the Indenture Trustee shall
pay such funds to such Noteholders upon surrender of their Notes (and any excess
shall be paid in accordance with the terms of the Indenture Supplement for such
Series or Class). In the event that all such Noteholders shall not surrender
their Notes for cancellation within six (6) months after the date specified in
the notice from the Indenture Trustee described in paragraph (a), the Indenture
Trustee shall give a second notice to the remaining such Noteholders to
surrender their Notes for cancellation and receive the final distribution with
respect thereto. If within one (1) year after the second notice all such Notes
shall not have been surrendered for cancellation, the Indenture Trustee may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining such Noteholders concerning surrender of their Notes pursuant to
and as described in Section 3.03. The Indenture Trustee and the Paying Agent
shall pay to the Issuer any monies held by them for the payment of principal or
interest that remains unclaimed for two (2) years pursuant to and as described
in Section 3.03. After payment to the Issuer, Noteholders entitled to the money
must look to the Issuer for payment as general creditors unless an applicable
abandoned property law designates another Person.
ARTICLE XI
MISCELLANEOUS
Section 11.01.    Compliance Certificates and Opinions etc.
(a)    Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture, the Issuer shall furnish
to the Indenture Trustee (x) an Officer’s Certificate of the Issuer stating that
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, (y) an Opinion of Counsel stating that
in the opinion of such counsel all such conditions precedent, if any, have been
complied with and (z) (if required by the TIA) an Independent Certificate from a
firm of certified public accountants meeting the applicable requirements of this
Section, except that, in the case of any such application or request as to which
the furnishing of such documents is specifically required by any provision of
this Indenture, no additional certificate or opinion need be furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
(i)    a statement that each signatory of such certificate or opinion has read
or has caused to be read such covenant or condition and the definitions herein
relating thereto;


55

--------------------------------------------------------------------------------




(ii)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(iii)    a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and
(iv)    a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.
(b)    (i)    Prior to the deposit of any property constituting part of the
Trust Estate or other property or securities with the Indenture Trustee that is
to be made the basis for the release of any property or securities subject to
the lien of this Indenture, the Issuer shall, in addition to any obligation
imposed in Section 11.01(a) or elsewhere in this Indenture, furnish to the
Indenture Trustee an Officer’s Certificate of the Issuer certifying or stating
the opinion of each person signing such certificate as to the fair value (within
ninety (90) days of such deposit) to the Issuer of such property constituting
part of the Trust Estate or other property or securities to be so deposited.
(ii)    Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (i) above, the Issuer shall also deliver to
the Indenture Trustee (if required by the TIA) an Independent Certificate as to
the same matters, if the fair value to the Issuer of the securities to be so
deposited and of all other such securities made the basis of any such withdrawal
or release since the commencement of the then-current fiscal year of the Issuer,
as set forth in the certificates delivered pursuant to clause (i) above and this
clause (ii), is 10% or more of the Outstanding principal amount of the Notes
Outstanding, but such a certificate need not be furnished with respect to any
securities so deposited if the fair value thereof to the Issuer as set forth in
the related Officer’s Certificate is less than $25,000 or less than one percent
of the then Outstanding principal amount of the Notes Outstanding.
(iii)    Other than the release of any Defaulted Receivables or Ineligible
Receivables, whenever any property or securities are to be released from the
lien of this Indenture, the Issuer shall also furnish to the Indenture Trustee
an Officer’s Certificate of the Issuer certifying or stating the opinion of each
person signing such certificate as to the fair value (within ninety (90) days of
such release) of the property or securities proposed to be released and stating
that in the opinion of such person the proposed release will not impair the
security under this Indenture in contravention of the provisions hereof.
(iv)    Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate of the Issuer certifying or stating the opinion of any
signer thereof as to the matters described in clause (iii) above, the Issuer
shall also furnish to the Indenture Trustee (if required by the TIA) an
Independent Certificate as to the same matters if the fair value of the property
or securities and of all other property or securities released from the lien of
this Indenture since the commencement of the then-current calendar year, as set
forth in the certificates required by clause (iii) above and this clause (iv),
equals 10% or more of the Outstanding principal amount of the Notes Outstanding,
but such certificate need not be furnished in the case of any release of
property or securities if the fair value thereof as set forth in the related
Officer’s Certificate is less than $25,000 or less than one percent of the then
Outstanding principal amount of the Notes Outstanding.


56

--------------------------------------------------------------------------------




(v)    Notwithstanding Section 2.11, this Section 11.01 or any other provision
of this Indenture, the Issuer may (or may direct the Servicer to) (A) collect,
liquidate, sell or otherwise dispose of Receivables as and to the extent
permitted or required by the Transaction Documents and (B) make cash payments
out of the Collection Account and the Series Accounts as and to the extent
permitted or required by the Transaction Documents.
Section 11.02.    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such Authorized Officer’s
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Transferor, the Issuer or the
Administrator, stating that the information with respect to such factual matters
is in the possession of the Servicer, the Transferor, the Issuer or the
Administrator, unless such Authorized Officer or counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.
Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
Whenever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of the Issuer’s compliance with any term hereof, it is intended that the truth
and accuracy, at the time of the granting of such application or at the
effective date of such certificate or report (as the case may be), of the facts
and opinions stated in such document shall in such case be conditions precedent
to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.
Section 11.03.    Acts of Noteholders.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing and satisfying any requisite percentages as to minimum number or Dollar
value of Outstanding principal amount represented by such Noteholders; and,
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or


57

--------------------------------------------------------------------------------




instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section 11.03.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner which the Indenture Trustee deems
sufficient.
(c)    The ownership of Notes shall be proved by the Note Register.
(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of every Note issued upon the registration thereof, in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.
Section 11.04.    Notices, Etc. to Indenture Trustee and Issuer.
Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:
(a)    the Indenture Trustee by any Noteholder or by the Issuer shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to a Responsible Officer, by facsimile transmission (with a copy to
follow via overnight courier) or by other means acceptable to the Indenture
Trustee to or with the Indenture Trustee at its Corporate Trust Office; or
(b)    the Issuer by the Indenture Trustee or by any Noteholder shall be
sufficient for every purpose hereunder if in writing and mailed, first-class
postage prepaid, to the Issuer addressed to it at Perimeter Master Note Business
Trust, c/o Wilmington Trust, National Association, 3993 Howard Hughes Parkway,
Suite 250, Las Vegas, Nevada 89109, Attention: Corporate Trust Administration
(facsimile no.: (702) 866-2244) or at any other address previously furnished in
writing to the Indenture Trustee by the Issuer. A copy of each notice to the
Issuer shall be sent in writing and mailed, first-class postage prepaid, to the
Administrator at Atlanticus Services Corporation, 5 Concourse Parkway, Suite
300, Atlanta, Georgia 30328, Attention: General Counsel. The Issuer shall
promptly transmit any notice received by it from the Noteholders to the
Indenture Trustee.
Section 11.05.    Notices to Noteholders; Waiver.
Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed by first-class mail postage prepaid or national
overnight courier service to each Noteholder affected by such event, at its
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Noteholders is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders and any notice which is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver


58

--------------------------------------------------------------------------------




shall be the equivalent of such notice. Waivers of notice by Noteholders shall
be filed with the Indenture Trustee but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.
In the event that, by reason of the suspension of regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Indenture Trustee shall be deemed to
be a sufficient giving of such notice.
Section 11.06.    Alternate Payment and Notice Provisions.
Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the consent of the Indenture Trustee, may enter into
any agreement with any Holder of a Note providing for a method of payment, or
notice by the Indenture Trustee or any Paying Agent to such Holder that is
different from the methods provided for in this Indenture for such payments or
notices. The Issuer will furnish to the Indenture Trustee a copy of each such
agreement and the Indenture Trustee will cause payments to be made and notices
to be given in accordance with such agreements.
Section 11.07.    Conflict with Trust Indenture Act.
If this Indenture is qualified under the TIA or if any provision hereof limits,
qualifies or conflicts with another provision hereof that is required to be
included in this Indenture by any of the provisions of the TIA, such required
provision shall control. The provisions of TIA §§310 through 317 that impose
duties on any person (including the provisions automatically deemed included
herein unless expressly excluded by this Indenture) are a part of and govern
this Indenture, whether or not physically contained herein.
Section 11.08.    Effect of Headings and Table of Contents.
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 11.09.    Successors and Assigns.
All covenants and agreements in this Indenture by the Issuer and the Servicer
shall bind their respective successors and assigns, whether so expressed or not.
All covenants and agreements of the Indenture Trustee in this Indenture shall
bind its successors, co-trustees and agents.
Section 11.10.    Separability.
In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Section 11.11.    Benefits of Indenture.
Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, and the
Noteholders, the Owner Trustee and the Transferor any benefit or any legal or
equitable right, remedy or claim under this Indenture.


59

--------------------------------------------------------------------------------




Section 11.12.    Legal Holidays.
In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due, and no additional interest (other than as specified in this
Indenture or any Indenture Supplement) shall accrue for the period from and
after any such nominal date.
Section 11.13.    Governing Law.
THIS INDENTURE AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 11.14.    Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
Section 11.15.    Recording of Indenture.
If this Indenture is subject to recording in any appropriate public recording
offices, such recording is to be effected by the Issuer and at its expense
accompanied by an Opinion of Counsel (which shall be counsel reasonably
acceptable to the Indenture Trustee) to the effect that such recording is
necessary either for the protection of the Noteholders or any other Person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under this Indenture.
Section 11.16.    Trust Obligation.
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on the
Notes or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith, against (i) the Indenture Trustee or the Owner
Trustee in its individual capacity, (ii) any owner of a beneficial interest in
the Issuer or (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Indenture Trustee or the Owner Trustee in its
individual capacity, any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed (it being understood that the Owner
Trustee has no such obligations in its individual capacity) and except that any
such partner, owner or beneficiary shall be fully liable, to the extent provided
by applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity. For
all purposes of this Indenture, in the performance of any duties or obligations
hereunder, the Owner Trustee (as such or in its individual capacity) shall be
subject to, and entitled to the benefits of, the terms and provisions of the
Trust Agreement.
Section 11.17.    No Petition.


60

--------------------------------------------------------------------------------




The Indenture Trustee, the Servicer, and each Noteholder, by accepting a Note,
hereby covenants and agrees that they will not at any time institute against the
Issuer or the Transferor, or join in instituting against the Issuer or the
Transferor, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law.
Section 11.18.    Inspection.
The Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Indenture Trustee, during the Issuer’s normal business
hours, to examine all the books of account, records, reports, and other papers
of the Issuer, to make copies and extracts therefrom, to cause such books to be
audited by Independent certified public accountants, and to discuss the Issuer’s
affairs, finances and accounts with the Issuer’s officers, employees, and
Independent certified public accountants, all at such reasonable times and as
often as may be reasonably requested. The Indenture Trustee shall, and shall
cause its representatives, to hold in confidence all such information except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder or is required by the UCC.
Section 11.19.    Limitation of Liability of Owner Trustee.
It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as owner trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer
and (c) under no circumstances shall Wilmington Trust, National Association be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture or
the other Transaction Documents to which the Issuer is a party.
Section 11.20.    Execution of the Transfer and Servicing Agreement by the
Indenture Trustee.
The execution by the Indenture Trustee of the Transfer and Servicing Agreement
is hereby ratified and approved.








61

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Indenture to be duly executed by their respective officers thereunto
duly authorized, all as of the date first above written.
PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer
By: WILMINGTON TRUST, NATIONAL ASSOCIATION
not in its individual capacity, but solely
as Owner Trustee


By:
/s/Shaheen Mohajer

Name: Shaheen Mohajer
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee and as Paying Agent
By: /s/Tamara Schultz-Fugh
Name: Tamara Schultz-Fugh
Title: Vice President


ATLANTICUS SERVICES CORPORATION,
as Servicer
By:
/s/Jefferey A. Howard

Name: Jefferey A. Howard    
Title: President    




i

--------------------------------------------------------------------------------





Table of Contents




 
 
 
 
Page
 
 
 
 
 
ARTICLE I
DEFINITIONS
 
4


 
Section 1.01.
 
Definitions
4


ARTICLE II
THE NOTES
 
13


 
Section 2.01.
 
Form Generally
13


 
Section 2.02.
 
Denominations
14


 
Section 2.03.
 
Execution, Authentication and Delivery
14


 
Section 2.04.
 
Authenticating Agent
14


 
Section 2.05.
 
Registration of Transfer and Exchange of Notes
15


 
Section 2.06.
 
Mutilated, Destroyed, Lost or Stolen Notes and O/C Certificates
16


 
Section 2.07.
 
Persons Deemed Owners
17


 
Section 2.08.
 
Appointment of Paying Agent
17


 
Section 2.09.
 
Cancellation
17


 
Section 2.10.
 
New Issuances
18


 
Section 2.11.
 
Release of Collateral
19


ARTICLE III
REPRESENTATIONS AND COVENANTS OF ISSUER
19


 
Section 3.01.
 
Payment of Principal and Interest
19


 
Section 3.02.
 
Maintenance of Office or Agency
19


 
Section 3.03.
 
Money for Note Payments to Be Held in Trust
19


 
Section 3.04.
 
Existence
21


 
Section 3.05.
 
Protection of Trust
21


 
Section 3.06.
 
Opinions as to Trust Estate
21


 
Section 3.07.
 
Performance of Obligations; Servicing of Payment Obligations
23


 
Section 3.08.
 
Negative Covenants
23


 
Section 3.09.
 
Statements as to Compliance
23


 
Section 3.10.
 
Issuer’s Name, Location, etc.
24


 
Section 3.11.
 
Successor Substituted
24


 
Section 3.12.
 
No Other Business
24


 
Section 3.13.
 
No Borrowing
24


 
Section 3.14.
 
Guarantees, Loans, Advances and Other Liabilities
25


 
Section 3.15.
 
Removal of Administrator
25


 
Section 3.16.
 
Tax Treatment
25


 
Section 3.17.
 
Notice of Events of Default
25


 
Section 3.18.
 
Further Instruments and Acts
25


ARTICLE IV
SATISFACTION AND DISCHARGE
25


 
Section 4.01.
 
Satisfaction and Discharge of this Indenture
26


 
Section 4.02.
 
Application of Trust Money
27


ARTICLE V
DEFAULTS AND REMEDIES
27


 
Section 5.01.
 
Early Redemption Events
27





i

--------------------------------------------------------------------------------

Table of Contents
(continued)




 
Section 5.02.
 
Events of Default
27


 
Section 5.03.
 
Acceleration of Maturity; Rescission and Annulment
28


 
Section 5.04.
 
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee
29


 
Section 5.05.
 
Remedies; Priorities
31


 
Section 5.06.
 
Optional Preservation of the Trust Estate
32


 
Section 5.07.
 
Limitation on Suits
33


 
Section 5.08.
 
Unconditional Rights of Noteholders or O/C Holders to Receive Principal and
Interest
33


 
Section 5.09.
 
Restoration of Rights and Remedies
34


 
Section 5.10.
 
Rights and Remedies Cumulative
34


 
Section 5.11.
 
Delay or Omission Not Waiver
34


 
Section 5.12.
 
Control By Noteholders
34


 
Section 5.13.
 
Waiver of Past Defaults
35


 
Section 5.14.
 
Undertaking for Costs
35


 
Section 5.15.
 
Waiver of Stay or Extension Laws
35


 
Section 5.16.
 
Action on Notes
36


 
Section 5.17.
 
Sale of Receivables
36


ARTICLE VI
THE INDENTURE TRUSTEE
36


 
Section 6.01.
 
Duties of the Indenture Trustee
36


 
Section 6.02.
 
Notice of Early Redemption Event, Reinvestment Event or Event of Default
38


 
Section 6.03.
 
Certain Matters Affecting the Indenture Trustee
38


 
Section 6.04.
 
Not Responsible for Recitals or Issuance of Notes or O/C Certificates
40


 
Section 6.05.
 
Indenture Trustee May Hold Notes
40


 
Section 6.06.
 
Money Held in Trust
41


 
Section 6.07.
 
Compensation, Reimbursement and Indemnification
41


 
Section 6.08.
 
Replacement of Indenture Trustee
42


 
Section 6.09.
 
Successor Indenture Trustee by Merger
43


 
Section 6.10.
 
Appointment of Co-Indenture Trustee or Separate Indenture Trustee
44


 
Section 6.11.
 
Eligibility; Disqualification
45


 
Section 6.12.
 
Representations and Warranties of the Indenture Trustee
45


 
Section 6.13.
 
Preferential Collection of Claims Against Issuer
45


 
Section 6.14.
 
[Reserved.]
45


 
Section 6.15.
 
Custody of the Trust Estate
46


ARTICLE VII
NOTEHOLDERS’ LIST AND REPORTS
46


 
Section 7.01.
 
Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders
46


 
Section 7.02.
 
Preservation of Information; Communications to Noteholders
46


 
Section 7.03.
 
Reports by Issuer
47


 
Section 7.04.
 
Reports by Indenture Trustee
47





ii

--------------------------------------------------------------------------------

Table of Contents
(continued)




 
ARTICLE VIII
 
ALLOCATION AND APPLICATION OF COLLECTIONS
48


 
Section 8.01.
 
Collection of Money
48


 
Section 8.02.
 
Collection Account
48


 
Section 8.03.
 
Rights of Noteholders
50


 
Section 8.04.
 
Release of Trust Estate
50


 
Section 8.05.
 
Opinion of Counsel
51


 
Section 8.06.
 
Distributions and Reports to Noteholders
51


ARTICLE IX
SUPPLEMENTAL INDENTURES
51


 
Section 9.01.
 
Supplemental Indentures Without Consent of Noteholders
51


 
Section 9.02.
 
Supplemental Indentures with Consent of Noteholders
52


 
Section 9.03.
 
Execution of Supplemental Indentures
53


 
Section 9.04.
 
Effect of Supplemental Indenture
54


 
Section 9.05.
 
Conformity with Trust Indenture Act
54


 
Section 9.06.
 
Reference in Notes to Supplemental Indentures
54


 
Section 9.07.
 
Indenture Supplements
54


ARTICLE X
TERMINATION
54


 
Section 10.01.
 
Termination of Issuer
54


 
Section 10.02.
 
Final Distribution
54


ARTICLE XI
MISCELLANEOUS
55


 
Section 11.01.
 
Compliance Certificates and Opinions etc.
55


 
Section 11.02.
 
Form of Documents Delivered to Indenture Trustee
57


 
Section 11.03.
 
Acts of Noteholders
57


 
Section 11.04.
 
Notices, Etc. to Indenture Trustee and Issuer
58


 
Section 11.05.
 
Notices to Noteholders; Waiver
58


 
Section 11.06.
 
Alternate Payment and Notice Provisions
59


 
Section 11.07.
 
Conflict with Trust Indenture Act
59


 
Section 11.08.
 
Effect of Headings and Table of Contents
59


 
Section 11.09.
 
Successors and Assigns
59


 
Section 11.10.
 
Separability
59


 
Section 11.11.
 
Benefits of Indenture
59


 
Section 11.12.
 
Legal Holidays
60


 
Section 11.13.
 
Governing Law
60


 
Section 11.14.
 
Counterparts
60


 
Section 11.15.
 
Recording of Indenture
60


 
Section 11.16.
 
Trust Obligation
60


 
Section 11.17.
 
No Petition
60


 
Section 11.18.
 
Inspection
61


 
Section 11.19.
 
Limitation of Liability of Owner Trustee
61


 
Section 11.20.
 
Execution of the Transfer and Servicing Agreement by the Indenture Trustee
61











iii